Corporate Profile East Penn Financial Corporation, headquartered in Emmaus, Pennsylvania, was organized on July 1, 2003. East Penn Bank, a wholly owned subsidiary of East Penn Financial Corporation, opened for business on November 1, 1991 as a local community bank dedicated to serving the financial needs of consumers and small businesses. East Penn Bank, with nine banking locations, remains committed to providing excellent customer service and quality financial products to customers throughout the Lehigh Valley. FinancialHighlights (Dollars in thousands, except branch data and per share data) at December 31, 2006 2005 2004 2003 2002 Total assets $ 439,452 $ 404,229 $ 359,414 $ 337,939 $ 272,077 Net loans, including available for sale 319,915 291,392 238,977 205,569 178,183 Investment securities 70,392 75,213 88,649 105,085 63,247 Deposits 372,631 324,306 298,265 279,898 243,640 Long-term debt 24,000 40,000 25,000 25,000 — Junior subordinated debentures 8,248 8,248 8,248 — — Mandatory redeemable capital debentures — — — 8,000 — Stockholders’ equity 25,161 22,841 21,667 19,543 19,664 Number of branches 9 8 7 7 7 for the years ended December 31, Net income $ 3,611 $ 3,503 $ 3,250 $ 2,809 $ 2,403 Basic earnings per share $ 0.57 $ 0.56 $ 0.52 $ 0.43 $ 0.36 Diluted earnings per share $ 0.57 $ 0.55 $ 0.51 $ 0.43 $ 0.36 Cash dividends per common share $ 0.22 $ 0.19 $ 0.16 $ 0.10 $ 0.06 Dividend payout ratio 38.38 % 34.20 % 31.02 % 23.26 % 16.66 % Return on average equity 15.64 % 15.86 % 16.07 % 13.96 % 13.35 % Return on average assets 0.87 % 0.92 % 0.93 % 0.95 % 0.95 % Nonperforming loans to total loans 0.13 % 0.21 % 0.44 % 0.21 % 0.51 % Brent L. Peters To Our Shareholders: On November 1, 2006, we celebrated the 15th anniversary of the opening of East Penn Bank. In those 15 years, we have grown to $440 million in assets with nine banking locations in Lehigh, Berks and Northampton Counties. We believe we have been able to achieve this growth while maintaining our dedication to customer service, community banking and providing value to you, our shareholders. Chairman, President and Chief Executive Officer It goes without saying that 2006 was a challenging time for the banking community and East Penn Bank was not an exception. We too were pressured by a flat to inverted yield curve, interest margin compression and very competitive pricing for both loans and deposits. With these challenges, we are pleased to report that our total assets increased 8.7% to $439,452,000 as of 2006 year end. In addition, we were able to increase net income 3.1% to $3,611,000 for December 31, 2006. Although the net interest margin declined to 3.63% in 2006 from 3.80% in 2005, our total net interest income increased to $13,308,000 or 4.2% over the prior year. This growth in net interest income was attributable to loan growth of 10.1% and the reduction of $16,000,000 or a 40% reduction of outstanding borrowings, both of which were funded by the vibrant deposit growth of 14.9%. Our bottom line was further helped by an 8.8% increase in other income and by limiting the growth of 2006 expenses to 7.4%. We are very pleased with the expense control since it includes the cost of opening a new branch during May at 502 State Avenue, Emmaus. These results for 2006 resulted in a return on average assets of 0.87% and a return on average equity of 15.64%. We believe we have maintained our earning momentum in tandem with enhancing shareholder value. As a shareholder, you have received cash dividends of $0.22 per share of common stock during 2006. This is a significant increase from the first cash dividend of $0.05 per share which was paid in 2001. These financial results were accomplished through our continued focus on core banking activity and by adhering to our operating strategy of managing the net interest margin, overhead costs and asset quality. The expectations are for continued earnings challenges during 2007. To help ease the pressure on earnings, the Bank has recently introduced the East Penn Financial Services Division. This division will fill an existing gap in bank services and will enable our customers to address their investment and retirement needs. These investment products will help to diversify the Bank’s income stream going forward. Thank you for your continued support of our efforts to bring quality community banking to the Lehigh Valley. Brent L. Peters Chairman, President and Chief Executive Officer East Penn Financial Corporation 1 Celebrating The Lehigh Valley is an area comprised of Lehigh and Northampton Counties in eastern Pennsylvania located approximately one hour north of Philadelphia and one and a half hours west of New York City. Its early inhabitants were mainly of German descent that came to Pennsylvania for promise of religious freedom. To most people, the Lehigh Valley’s German or Pennsylvania Dutch heritage conjures up visions of covered bridges, hex signs on barns, shoofly pies and funnel cakes. More importantly, these early settlers strongly influenced our way of life by founding churches, farming the rich land and establishing businesses. They were instrumental in transforming the Lehigh Valley into an attractive place to live, work and raise families. This success, along with easy access to major metropolitan areas in the North East, drew a multitude of people to the valley. The population has grown to over 1 million residents, making the Lehigh Valley the 3rd largest area in Pennsylvania. The valley now represents a rich, diverse community who bring multicultural excitement to the area. So, along with remembering 2 East Penn Financial Corporation Our Heritage the history of farming each year at the Allentown Fair, we celebrate with our Latino neighbors at the Puerto Rican Cultural Coalition’s annual BorinquenFest. We cheer for our favorite athletes and dancers at the Celtic Classic and savor the international climate provided each year at Musikfest. We appreciate the history of our cities with their business, educational and recreational opportunities. As we enjoy the beauty of the Rose Garden in bloom or appreciate the vintage cars at a show in the park, we thank our forefathers for having the vision to dedicate open land for our use. We believe it is our corporate responsibility to improve upon the high quality of life given to us by our ancestors. That’s why East Penn Bank sponsors many local business, community and fine arts events. We financially support, volunteer for and enjoy the variety of people, places and events that are unique to our area. Through our involvement, we celebrate all that makes the Lehigh Valley beautifully diverse—we celebrate our heritage. East Penn Financial Corporation 3 Photos by © 2007 Hub Wilson Directors and Officers Board of Directors Dale A. Dries President Dries Do-It Center Thomas R. Gulla Private Investor Allen E. Kiefer Owner Allen E. Kiefer Investment Services Brent L. Peters President and Chief Executive Officer East Penn Financial Corporation Forrest A. Rohrbach President and Chief Executive Officer FAR Industries, Inc. Gordon K. Schantz President The Butz Company, Inc. Linn H. Schantz Private Investor Donald R. Schneck President Art Schneck Optical Company Peter L. Shaffer Owner, Shaffer & Associates Certified Public Accountants Konstantinos A. Tantaros Developer and Owner Tantaros, Inc. F. Geoffrey Toonder, M.D., P.C. Retired Cardio-Thoracic and Vascular Surgeon Donald S. Young Attorney at Law Back row, left to right: Konstantinos A. Tantaros; Linn H. Schantz; Dale A. Dries; Peter L. Shaffer; Brent L. Peters; Gordon K. Schantz; Allen E. Kiefer Front row, left to right: Donald R. Schneck; Donald S. Young; Forrest A. Rohrbach; F. Geoffrey Toonder, M.D.; Officers Brent L. Peters Chairman of the Board President and Chief Executive Officer Forrest A. Rohrbach Vice Chairman Donald R. Schneck Vice Chairman Bruce R. Keil Secretary Debra K. Peters Vice President Theresa M. Wasko Treasurer and Chief Financial Officer 4 East Penn Financial Corporation MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF EAST PENN FINANCIAL CORPORATION FOR THE YEARS ENDED DECEMBER 31, 2006, 2 The following is management’s discussion and analysis of the significant changes in the results of operations, capital resources, and liquidity presented with the accompanying consolidated financial statements for East Penn Financial Corporation (the “Company”) and its wholly-owned subsidiary, East Penn Bank (the “Bank”). The consolidated financial condition and results of operations consist almost entirely of the Bank’s financial condition and results of operations. This discussion should be read in conjunction with the financial tables, financial statements and notes to financial statements appearing elsewhere in this Report. Current performance does not guarantee, assure nor is it indicative of similar performance in the future. In addition to the historical information contained in this document, the discussion presented contains forward-looking statements that involve risks and uncertainties, such as statements of our plans, objectives, expectations and intentions. Please note that the cautionary statements made in this report are applicable to all forward-looking statements in this document. Our actual results could differ materially from those discussed here. Factors that could cause or contribute to these differences include, but are not limited to, those discussed in this section. The Company’s forward-looking statements are relevant only as of the date on which such statements are made. By making any forward-looking statements, the Company assumes no duty to update them to reflect new, changing or unanticipated events or circumstances. Critical Accounting Policies and Estimates Note 1 to the Company’s consolidated financial statements lists significant accounting policies used in the development and presentation of its financial statements. This discussion and analysis, the significant accounting policies, and other financial statement disclosures identify and address key variables and other qualitative and quantitative factors that are necessary for an understanding and evaluation of the Company and its results of operations. The consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States, which require the Company to make estimates and assumptions. The calculation of the allowance for loan losses is a critical accounting policy of the Company. The Company believes that its determination of the allowance for loan losses involves a higher degree of judgment and complexity than the Company’s other significant accounting policies. Further, these estimates can be materially impacted by changes in market conditions or the actual or perceived financial condition of the Bank’s borrowers, subjecting the Company to significant volatility of earnings. The allowance for loan losses is established through the provision for loan losses, which is a charge against earnings. Provisions for loan losses are made to reserve for estimated probable losses on loans. The allowance for loan losses is a significant estimate and is regularly evaluated by the Bank for adequacy by taking into consideration factors such as changes in the nature and volume of the loan portfolio; trends in actual and forecasted credit quality, including delinquency, charge-off and bankruptcy rates; and current economic conditions that may affect a borrower’s ability to pay. The use of different estimates or assumptions could produce different provisions for loan losses. For additional discussion concerning the Bank’s allowance for loan losses and related matters, see “Provision for Loan Losses” and “Credit Risk and Loan Quality”. Prior to January 1, 2006, the Company’s stock option plan was accounted for under the recognition and measurement provisions of APB Opinion No. 25 (Opinion 25), Accounting for Stock issued to Employees, and related Interpretations, as permitted by FASB Statement No. 123, Accounting for Stock Based Compensation (as amended by SFAS No. 148, Accounting for Stock-Based Compensation Transition and Disclosure) (collectively SFAS 123). No stock-based employee compensation cost was recognized in the Company’s consolidated statements of income through December 31, 2005, as all options granted under the plan had an exercise date equal to the market value of the underlying common stock on the date of grant. Effective January 1, 2006, the Company adopted the fair value recognition provisions of FASB Statement No. 123(R), Share-Based Payment (SFAS 123(R)), using the modified-prospective transition method. Under this transition method, compensation cost recognized in 2006 includes: (a) compensation cost for all share-based payments granted prior to, but not yet vested as of January 1, 2006 based on the grant-date fair value calculated in accordance with the original provisions of SFAS 123, and (b) compensation cost for all share-based payments granted subsequent to December 31, 2005, based on a grant-date fair value estimated in accordance with the provisions of SFAS 123(R). As of December 31, 2005, 5 there were no unvested options. On May 18, 2006, 13,000 options to purchase common stock were granted to directors. Since the options have a six-month vesting period, the Company had 13,000 stock options fully vested as of December 31, 2006, with related compensation costs totaling $19,000, which were included in the Company’s earnings before income taxes for the twelve months ended December 31, 2006. Management evaluates securities for other-than-temporary impairment at least on a quarterly basis, and more frequently when economic or market concerns warrant such evaluation. Consideration is given to (1) length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. With significant changes in interest rates, the Company evaluates its intent and ability to hold securities to maturity or for a sufficient amount of time to recover the recorded principal balance. The accounting and reporting policies followed by the Company conform, in all material respects, to accounting principles generally accepted in the United States of America. In preparing the consolidated financial statements, management has made estimates, judgments and assumptions that affect the reported amounts of assets and liabilities as of the date of the consolidated balance sheets and results of operations for the periods indicated. Actual results could differ significantly from those estimates. The Company’s accounting policies are fundamental to understanding Management’s Discussion and Analysis of Financial Condition and Results of Operations. The most significant accounting policies followed by the Company are presented in Note 1 of the consolidated financial statements. The Company has identified its policies on the allowance for loan losses and income taxes to be critical because management has to make subjective and/or complex judgments about matters that are inherently uncertain and could be most subject to revision as new information becomes available. Additional information on these policies can be found in Note 1 of the consolidated financial statements. Management has reviewed the application of these policies with the Audit Committee of the Company’s Board of Directors. OVERVIEW As a community-focused financial institution, the Company, through its wholly-owned banking subsidiary, generates the majority of its revenues from net interest income derived from its core banking activities. During 2006, the Company continued to experience strong financial performance by posting record earnings for the year and achieving solid growth in assets, loans and deposits. The Company was able to successfully grow its earnings while maintaining its commitment to ensure strong credit quality, retain and expand customer relationships and prudently manage interest rate risk. In addition, the Company continues to be focused on business practices that not only provide value to its customers but to its shareholders as well. The Company’s assets increased 8.7% to $439,452,000 at December 31, 2006, from $404,229,000 at December 31, 2005. Assets were positively impacted by growth of $15,151,000 in federal funds sold and loans receivable, net of the allowance for loan losses, which increased $29,227,000, or 10.1%, to $319,542,000 from $290,315,000. These increases were offset by a reduction in investment securities, which declined $4,821,000, or 6.4%, to $70,392,000 from $75,213,000. Asset growth was primarily funded from deposits, which increased $48,325,000, or 14.9%, to $372,631,000 from $324,306,000. The growth in total deposits during 2006 was higher than deposit growth during 2005 as a result of the Bank’s enduring mission to be competitive in the market by offering the right product mix with attractive interest rates and to provide quality customer service. The increased level of deposits also allowed the Company to payoff $16,000,000 in Federal Home Loan Bank of Pittsburgh (“FHLB”) borrowings that matured during 2006. In 2006, the Company achieved record net income of $3,611,000, an increase of 3.1% over net income of $3,503,000 for 2005. Basic earnings per share in 2006 were $0.57 per share, an increase of 1.8% over $0.56 in 2005. Diluted net income per common share increased 3.6%, to $0.57 per share from $0.55 per share. The Company’s results of operations are primarily dependent upon net interest income, which is the difference between interest earned from interest earning assets and interest expense paid on interest bearing liabilities. Changes in net interest income are not only affected by changes in interest rates, but are also impacted by changes in the make-up of the balance sheet as well as the level of yield generated from interest earning assets versus the costs associated with interest bearing liabilities. The Company also generates non-interest income from fees associated with various products and services offered to customers, mortgage 6 banking activities, bank owned life insurance (“BOLI”) and from the sale of assets, such as loans or investments. Offsetting these revenues are provisions for potential losses on loans, administrative expenses and income taxes. RESULTS OF OPERATIONS Net Interest Income and Net Interest Margin Net interest income is the most significant component of the Company’s net income as a result of its focus on traditional banking activities. It is the difference between interest income earned on interest earning assets and interest expense paid on interest bearing liabilities. The change in net interest income from year to year may be due to changes in interest rates, changes in volumes of interest-earning assets and liabilities as well as changes in the mix of such assets and liabilities. The Company’s principal interest-earning assets are loans to businesses and individuals, with a secondary source of income earned from the investment securities portfolio and other interest earning deposits with banks. Interest-bearing liabilities consist primarily of time deposits, money market accounts, savings deposits, securities sold under agreement to repurchase and borrowings. Generally, changes in net interest income are portrayed by net interest rate spread and net interest margin. Net interest rate spread is equal to the difference between the average rate earned on interest-earning assets and the average rate incurred on interest-bearing liabilities. Net interest margin is the average yield on interest earning assets minus the average interest rate paid on interest bearing deposits. Net interest income growth is generally dependent upon balance sheet growth and maintaining or growing the net interest margin. 2006 Compared to 2005 Total interest income increased on a fully tax equivalent basis (as adjusted for the tax benefit derived from tax exempt assets - see Table 1 for calculation), by $3,892,000, or 18.8%, to $24,634,000 for 2006 from $20,742,000 for 2005. Evaluating income on a fully tax equivalent basis allows management to ensure that income generated from tax exempt assets is appropriately compared with income generated from other taxable assets. This increase is the result of a 9.8% increase in average interest-earning assets, which grew to $389,696,000 during 2006, from $355,039,000 during 2005. The growth in average interest-earning assets was attributable to increased loan volume. Further impacting interest income were five 25-basis point increases in the prime rate during 2006 that resulted in better than anticipated yields on interest-earning assets. The yield on average interest-earning assets increased 48-basis points to 6.32% for the year ended December 31, 2006 from 5.84% for 2005. The growth in average interest earning assets was primarily attributable to increased federal funds sold and loan volume, which were funded from the cash flow generated from deposit growth. Total interest expense for 2006 was $10,475,000 compared with $7,255,000 in 2005. The increase of $3,220,000, or 44.4%, in total interest expense is attributable to the 9.5% growth in average interest bearing liabilities, which increased to $346,472,000 for the 2006 year end from $316,555,000 for the 2005 year end. Further contributing to a higher level of interest expense was the cost of funds, which increased 73-basis points to 3.02% for 2006 from 2.29% for 2005. Just as the yield on interest earning assets was affected by the prime rate increases in 2006, so was the cost of funds. Net interest income on a fully tax equivalent basis increased by $672,000, or 5%, to $14,159,000 for the year ended December 31, 2006 from $13,487,000 for the year ended December 31, 2005. This increase was attributable to the growth in interest sensitive assets, in particular loans, and prime rate increases, which helped to offset the impact of increased costs associated with funding sources. The composition of the Company’s interest sensitive assets continued to shift, where the balance of the investment portfolio decreased due to reinvesting the cash flow into loans, which produce a higher yield. However, the proceeds from the deposit growth were the main sources used to fund loan growth in addition to reducing $16,000,000 of the Company’s borrowings which matured during 2006. Any additional excess funds from deposit growth were re-invested in overnight federal funds sold at an interest rate that was comparable and in some cases better than the rate of return from longer term investments. This was due to the flatness of the yield curve during the past year. The overall strategy used by the Company during the year helped to delay compression and mitigate further deterioration of its net interest spread and margin, which were very much affected by the flatness of the yield curve, where short-term interest rates remained in step with long-term interest rates. The net interest spread (on a fully tax equivalent basis) decreased to 3.30% for 2006 from 3.55% for 2005, while the net interest margin (on a fully tax equivalent basis) decreased to 3.63% for 2006 from 3.80% for 2005. The Company’s ability to manage net interest income over a variety of interest rate and economic environments is important to its financial success. Growth in net interest income is generally dependent upon the growth of the balance sheet 7 and maintaining or growing the net interest margin. See the “Quantitative and Qualitative Disclosure About Market Risk” section of Management’s Discussion on page 29 for a further discussion of the Company’s efforts to control interest rate risk and manage net interest income. 2005 Compared to 2004 Total interest income increased on a fully tax equivalent basis, by $3,363,000, or 19.4%, to $20,742,000 for the year ended December 31, 2005 from $17,379,000 for the year ended December 31, 2004. This increase is the result of a 9.6% increase in volume of interest-earning assets, which grew to $355,039,000 in 2005 from $323,825,000 in 2004, and a 47-basis point increase in the yield on interest earning assets. Total interest expense increased $2,140,000, or 41.8%, to $7,255,000 in 2005 from $5,115,000 in 2004. The need to increase long-term borrowings to complement average deposit growth of 6.5% in order to fund loan demand, contributed to the increase in average interest bearing liabilities. However, due to the higher costs associated with long-term borrowings as well as the need to increase interest rates to remain competitive in maintaining and attracting deposits, cost of funds increased to 2.29% for the year ended December 31, 2005 from 1.78% for the 2004 year end. Net interest income on a fully tax equivalent basis increased by $1,223,000, or 10%, to $13,487,000 for the year ended December 31, 2005 from $12,264,000 for the year ended December 31, 2004. The Company’s net interest rate spread decreased to 3.55% in 2005 from 3.59% in 2004, while the net interest margin increased to 3.80% in 2005 from 3.79% in 2004. The increases in short-term interest rates as well as the Company’s efforts to manage the growth and pricing of interest earning assets and interest bearing liabilities, helped to minimize the deterioration of its net interest spread and net interest margin. 8 Table 1 presents a summary of the Company’s average balances, interest rates, interest income and expense, the interest rate spread and the net interest margin for the years ended December 31, 2006, 2005 and 2004. TABLE 1 AVERAGE BALANCES, RATES AND INTEREST INCOME AND EXPENSE Year Ended December 31, 2006 2005 2004 Average Average Average (Dollars in Thousands) Balance Interest Yield/Rate Balance Interest Yield/Rate Balance Interest Yield/Rate Assets Interest Earning Assets Securities: Taxable securities (2) $ 53,315 $ 2,394 4.49 % $ 69,102 $ 3,061 4.43 % $ 82,890 $ 3,551 4.28 % Tax-exempt securities(1)(2) 18,674 1,188 6.36 % 15,427 956 6.20 % 12,487 785 6.29 % Total securities 71,989 3,582 4.98 % 84,529 4,017 4.75 % 95,377 4,336 4.55 % Total loans(1)(3)(4)(5) 308,481 20,559 6.66 % 265,265 16,540 6.24 % 224,259 12,963 5.78 % Other interest earning assets 9,226 493 5.34 % 5,245 185 3.53 % 4,189 80 1.91 % Total Interest Earning Assets 389,696 24,634 6.32 % 355,039 20,742 5.84 % 323,825 17,379 5.37 % Non-Interest Earning Assets Unrealized gains (losses) on available for sale securities (1,877 ) (220 ) 390 Allowance for loan losses (3,212 ) (2,990 ) (2,646 ) Other assets 31,752 30,043 27,101 Total Assets $ 416,359 $ 381,872 $ 348,670 Liabilities and Stockholders’ Equity Interest Bearing Liabilities Deposits: Interest bearing demand deposits $ 108,337 $ 1,707 1.58 % $ 116,978 $ 1,616 1.38 % $ 118,950 $ 1,292 1.09 % Savings deposits 41,741 424 1.02 % 42,684 409 0.96 % 43,076 362 0.84 % Time deposits 148,988 6,417 4.31 % 103,725 3,227 3.11 % 85,241 2,037 2.39 % Total interest bearing deposits 299,066 8,548 2.86 % 263,387 5,252 1.99 % 247,267 3,691 1.49 % Federal funds purchased and securities sold under agreements to repurchase 7,760 235 3.03 % 7,428 169 2.28 % 7,020 83 1.18 % Long-term debt 31,646 1,148 3.63 % 37,740 1,290 3.42 % 25,068 797 3.18 % Junior subordinated and mandatory redeemable capital debentures 8,000 544 6.80 % 8,000 544 6.80 % 8,000 544 6.80 % Total Interest Bearing Liabilities 346,472 10,475 3.02 % 316,555 7,255 2.29 % 287,355 5,115 1.78 % Non-Interest Bearing Liabilities Demand deposits 44,454 41,496 39,664 Other liabilities 2,346 1,721 1,428 Stockholders’ Equity 23,087 22,100 20,223 Total Liabilities and Stockholders’ Equity $ 416,359 $ 381,872 $ 348,670 Net Interest Income $ 14,159 $ 13,487 $ 12,264 Net Interest Spread 3.30 % 3.55 % 3.59 % Net Interest Margin 3.63 % 3.80 % 3.79 % (1) Yields on tax-exempt assets have been calculated on a fully tax equivalent basis assuming a tax rate of 34%. (2) Held to maturity securities and available for sale securities are reported at amortized cost. All yields are annualized. (3) Non-accruing loans are included in the outstanding loan balances. (4) For yield calculation purposes, non-accruing loans are included in the average loan balances. (5) Interest income on loans includes net amortized revenues (costs) on loans totaling ($85,000) for 2006, ($116,000) for 2005 and ($93,000) for 2004. 9 Table 2 presents a summary of changes in interest income and interest expense resulting from changes in volumes (average balances) and changes in rates for the periods indicated. TABLE 2 RATE VOLUME ANALYSIS OF NET INTEREST INCOME FOR THE YEARS ENDED DECEMBER 31, 2006 vs. 2005 2005 vs. 2004 (Dollars In Thousands) Increase/(Decrease) Increase/(Decrease) Volume Rate Total Volume Rate Total Interest-Earning Assets: Interest bearingdue from banks and federal funds sold $ 183 $ 125 $ 308 $ 24 $ 81 $ 105 Securities (1) (637 ) 202 (435 ) (524 ) 205 (319 ) Loans (1)(2) 2,825 1,194 4,019 2,500 1,077 3,577 Net Change in Interest Income 2,371 1,521 3,892 2,001 1,362 3,363 Interest-Bearing Liabilities: Interest bearing demand deposits (101 ) 192 91 (21 ) 345 324 Savings deposits (9 ) 24 15 (3 ) 50 47 Time deposits 1,696 1,494 3,190 497 693 1,190 Federal funds purchased and securities sold under agreements to repurchase 8 58 66 5 81 86 Long-term borrowings (229 ) 87 (142 ) 429 64 493 Net Change in Interest Expense 1,365 1,855 3,220 908 1,232 2,140 CHANGE IN NET INTEREST INCOME: $ 1,006 ($334 ) $ 672 $ 1,093 $ 130 $ 1,223 (1) Yields on tax-exempt assets have been computed on a fully tax-equivalent basis assuming a tax rate of 34%. (2) Interest income includes net amortized revenues (costs) on loans of ($85,000), ($116,000) and ($93,000) in 2006, 2005 and 2004, respectively. Provision for Loan Losses The Company provides for credit risk associated with lending activities through its provision for loan losses and allowance for loan losses. Although the Company maintains sound credit practices, loan deterioration may occur resulting in the eventual charge off of certain loans as losses. The provision for loan losses, which is an expense that is recorded in the income statement, is used to increase the allowance for loan losses to an appropriate balance that is available to absorb estimated losses inherent in the portfolio. The determination of the appropriateness and adequacy of the allowance is based upon management’s ongoing analysis of the loan portfolio, assessment of historical loan loss experience, and other relevant factors inherent in the loan portfolio. Since no single statistic or measurement is accurate enough to determine the adequacy of the allowance, such an estimate is based on a number of factors including: - an ongoing review of delinquent, classified and non-accrual loans, large loans and overall portfolio quality and trends; - analytical review of loan charge-off experience, delinquency rates and other relevant historical and peer statistical ratios; - management’s judgment with respect to the composition and nature of the portfolio, concentrations of credit, regulatory recommendations and current and projected economic and business conditions and their impact on the existing portfolio; and 10 - observations derived from examinations and reviews of the portfolio by regulatory examiners and independent auditors. The allowance is allocated not only to specific loan categories based upon management’s classification of loans under the Company’s internal loan grading system, but also to pools of other loans that are not individually analyzed. Management makes allocations to specific loans based on the present value of expected future cash flows or the fair value of the underlying collateral for impaired loans and to other classified loans based on various credit risk factors. These factors include collateral values, the financial condition of the borrower and industry and current economic trends. Allocations for commercial loan pools are developed by internal risk rating and are based on management’s judgment concerning historical loss trends and other relevant factors. Installment and residential mortgage loan allocations are made at a total portfolio level based on historical loss experience adjusted for portfolio activity and current conditions. Estimated credit losses are based on the average annual rate of net charge-offs experienced over the previous two or three years on similar loans, adjusted for current conditions and trends. While allocations are made to specific loans and pools of loans, the allowance is available for all loan losses. The provision for loan losses was $389,000 for 2006, $420,000 for 2005 and $498,000 for 2004. The provision expense for 2006 was reduced by 7.4% as compared with 2005. The decrease in the provision for 2006 was primarily attributable to the strength in the quality of the loan portfolio, as evidenced by the asset quality ratios. The consistency in the asset quality was a key factor considered by management in determining an appropriate level for the allowance for loan losses in light of the growth of the loan portfolio. The strength of the asset quality also had a positive influence on management’s decision to reduce the 2005 provision expense by 15.7% as compared with that of 2004. The allowance for loan losses represented 1.01% of total loans receivable at December 31, 2006, as compared with 1.05% and 1.18% at December 31, 2005 and 2004. Management is consistent in evaluating the appropriateness and adequacy of the allowance for loan losses in relation to credit exposure associated with individual borrowers, overall trends in the loan portfolio, such as volume, types of lending and levels of delinquencies, current economic conditions, and other relevant factors, and believes the allowance is reasonable and adequate for each of the periods presented. The Bank has no credit exposure to foreign countries or foreign borrowers. 11 Table 3 sets forth the period-end loans receivable balances and summarizes the Bank’s loan loss experience for the periods presented, as well as certain ratios related to net charge-offs and the allowance for loan losses as a percent of the total loan portfolio. TABLE 3 SUMMARY OF LOAN LOSS EXPERIENCE Years Ended December 31, (Dollars In Thousands) 2006 2005 2004 2003 2002 Amount of loans receivable outstanding at end of period $ 322,800 $ 293,387 $ 240,669 $ 207,016 $ 176,987 Average loans receivable $ 307,877 $ 263,958 $ 222,833 $ 188,444 $ 168,012 Allowance for loan losses: Beginning balance $ 3,072 $ 2,838 $ 2,403 $ 2,167 $ 1,843 Charge-offs: Commercial loans - (47 ) - (94 ) (5 ) Real estate loans (128 ) (36 ) - - - Consumer loans (110 ) (123 ) ( 80 ) (56 ) (44 ) Total charge-offs (238 ) (206 ) (80 ) (150 ) (49 ) Recoveries 35 20 17 6 6 Net charge-offs (203 ) (186 ) (63 ) (144 ) (43 ) Provision for loan losses 389 420 498 380 367 Ending balance $ 3,258 $ 3,072 $ 2,838 $ 2,403 $ 2,167 Ratios: Net charge-offs to average loans 0.07 % 0.07 % 0.03 % 0.08 % 0.03 % Net charge-offs to the provision for loan losses 52.19 % 44.29 % 12.65 % 37.89 % 11.72 % Allowance for loan losses to loans receivable at end of period 1.01 % 1.05 % 1.18 % 1.16 % 1.22 % Allocation of the Allowance for Loan Losses The following Table 4 details the allocation of the allowance for loan losses to the various loan categories. The allocation is made for analytical purposes and is not necessarily indicative of the loan categories in which future credit losses may occur. The total allowance is available to absorb losses from any segment of loans. TABLE 4 ALLOCATION OF THE ALLOWANCE FOR LOAN LOSSES 2006 2005 2004 2003 2002 % Gross % Gross % Gross % Gross % Gross (Dollars In Thousands) Amount Loans Amount Loans Amount Loans Amount Loans Amount Loans Commercial loans $ 2,917 69.4% $ 2,691 70.2% $ 2,279 65.3% $ 1,798 61.8% $ 1,507 59.2% Real estate - residential 99 13.9% 109 13.0% 180 15.2% 194 15.4% 203 16.4% Real estate - construction 15 0.3% 17 0.9% 33 1.4% 66 4.0% 73 4.1% Home equity and consumer loans 227 16.4% 255 15.9% 349 18.1% 345 18.8% 384 20.3% Total $ 3,258 100.0% $ 3,072 100.0% $ 2,838 100.0% $ 2,403 100.0% $ 2,167 100.0% The trend in the loan composition in 2006 was a continuation of the trend experienced in 2005. At December 31, 2006, commercial loans (including commercial real estate and tax-exempt loans) increased $18,162,000, or 8.8%, and accounted for 69.4% of the total loan portfolio. The amount of real estate, home equity and other consumer loans increased 12 year over year, where their totals as a percentage of total loans increased to 30.6% at December 31, 2006 as compared with 29.8% at December 31, 2005. With the inherently higher level of credit risk associated with commercial borrowings in general, the allocation to the allowance for loan losses for 2006 was appropriated to address the risk associated with this particular type of borrowing. However, consideration was also given to the consistent credit quality of the portfolio, which remained high as evidenced by asset quality measures used. The net result of the Company’s allowance allocation determination process was a provision for loan losses that was $31,000, or 7.4%, less than 2005. Non-Interest Income 2006 Compared to 2005 Non-interest income continues to represent a considerable source of income for the Company, representing 17.0% of the total revenues (comprised of net interest income and non-interest income) in 2006. This percentage is higher than that of 2005 where non-interest income was 16.4% of total revenues. Non-interest income consists primarily of customer service fees, commission income derived from mortgage banking activities, income from the investment in bank owned life insurance (“BOLI”) and gains from the sale of loans and available for sale securities. Non-interest income for the twelve months ended December 31, 2006 increased $221,000, or 8.8%, to $2,732,000 from $2,511,000 for the twelve months ended December 31, 2005. While non-interest income increased in 2006, there was a shift in the sources of this income as compared with the prior year. For example, income from mortgage banking activities, which was a leading source of other income in prior years, declined by $180,000 in 2006 to $177,000 from $357,000 in 2005. This decline was due to a lower volume of mortgage originations during 2006 as compared with 2005, which was impacted by the interest rate environment. Further, there were no gains from the sale of available for sale securities recorded in 2006 as compared with the $135,000 recorded in 2005. Finally in 2006, there was $8,000 less in gains from the sale of other real estate owned, which declined to $14,000 from $22,000 in 2005. To offset these declines, non-interest income generated from other sources more than compensated. In 2006, the Bank received a one-time commission (net of $28,000 in deconversion costs) for $302,000 as a result of selling its credit card portfolio. In accordance with a Joint Marketing Agreement between the Bank and Elan Financial Service (“Elan”), the purchaser), over the next five years the Company will receive 17% of the interchange income associated with credit card transactions and $25 for every new credit card account opened by Elan. This is likely to result in less other income for the Bank since total interchange income recorded in 2006 was $102,400. Customer service related fees grew $157,000 to $1,579,000 in 2006 from $1,422,000 in 2005. This was attributable to increased core deposit activity, expansion of customer relationships and fees earned on an overdraft privilege product. Also in 2006, there was a $62,000 one-time gain from the exchange of one asset to another. This supported the $84,000 increase in other income, which ended the 2006 year end at $378,000 from $294,000 in 2005. 2005 Compared to 2004 Non-interest income increased $381,000, or 17.9%, to $2,511,000 during 2005 from $2,130,000 in 2004. Customer service fee income increased $455,000, or 47.1%, to $1,422,000 in 2005 from $967,000 in 2004. This increase was primarily attributable to fees earned on an overdraft privilege service introduced in the first quarter of 2005, growth in core deposit and increased activity. Income from the gain on sale of available for sale securities increased by $88,000 to a gain of $135,000 in 2005 as compared with $47,000 in 2004. “Other income” increased $49,000 primarily due to higher than normal volume in merchant credit card transactions processing that occurred earlier in 2005. Offsetting these increases was a decline of $154,000 in income from mortgage banking activities. The lower level of income in 2005 compared with 2004 reflected lower origination volume and a decrease in margins due primarily to the increase in average interest rates and lower consumer demand. An $18,000 decline in income derived from the cash surrender value associated with the Bank’s investment in life insurance, and a $39,000 decline in income as a result of there being fewer sales of other real estate in 2005 as compared with 2004 were additional factors that had a negative impact on non-interest income. 13 Non-Interest Expenses Non-interest expenses are a combination of general and administrative expenses that are the result of being in business. While salary and employee benefit expenses represent the largest component of total non-interest expenses for 2006, other significant components include: - occupancy and equipment expenses, - stationary, printing and supplies, - advertising and promotion costs, - data processing and ATM outside service providers, - professional fees for legal, accounting and consulting services, - shareholder related services, - costs associated with the due diligence process of extending and maintaining loans and the collection process, - Pennsylvania Bank Shares tax and FDIC assessment, and - other types of expenses incurred as part of the normal course of operation of the Company. 2006 Compared to 2005 For the year ended December 31, 2006, total non-interest expenses increased $762,000, or 7.4%, to $11,107,000 from $10,345,000 for 2005. Through management’s efforts to control expenses and improve the Company’s overall efficiency, the percentage increase of 2006 non-interest expenses was less than the 13.8% increase experienced during 2005. The increase in expenses during 2006 was not only due to the Company’s continued growth, but was also attributable to increased salary, occupancy and equipment costs associated with the opening of a new branch located at 4510 Bath Pike, Bethlehem, Pennsylvania, the completion and opening of a new branch building located at 502 State Avenue, Emmaus, Pennsylvania and the completed renovation and full utilization of a 3-story brick building to house administrative, operational and executive offices. Salaries and employee benefit expenses, which make up the largest component of other expenses, increased $592,000, or 11.0%, to $5,989,000 for 2006 from $5,397,000 for 2005. The increase was not only due to normal salary increases for existing employees, but also the effects of a full year of expenses associated with hiring additional personnel to staff the two newest Bank branches. While the staffing level at December 31, 2006 decreased to 131 full-time equivalent employees as compared to 133 at December 31, 2005 as a result of attrition, this did not have as great an impact on total salary expenses because it occurred in the latter part of 2006. Salary and benefit expenses accounted for 53.9% of total non-interest expenses for 2006 as compared with 52.2% for 2005. Occupancy and equipment expenses increased $214,000, or 12.0%, to $2,002,000 for 2006 from $1,788,000 for 2005. The increase was due to increased depreciation of real property associated with the 3-story brick building to accommodate administrative, operational and executive offices, and occupancy and equipment costs related to the opening of a new branch in Bethlehem, Pennsylvania and the completed construction of the new branch building that opened in Emmaus, Pennsylvania. Other operating expenses decreased $44,000, or 1.4%, to $3,116,000 for 2006 from $3,160,000 for 2005. While the Company grew and transactional volume increased, management was successful in its efforts to minimize the financial impact of these advancements. 2005 Compared to 2004 For the 2005 year-end, non-interest expenses increased $1,252,000, or 13.8%, to $10,345,000 from $9,093,000 for the 2004 year-end. This increase was not only due to the Company’s continued growth, but was attributable to increased occupancy and equipment costs associated with the renovation, occupancy and full utilization of a 3-story brick building purchased in 2004 to house administrative, operational and executive offices. Salary expenses and related employee benefits increased by $469,000, or 9.5%, to $5,397,000 for 2005 from $4,928,000 for 2004. This increase was due to budgeted salary increases, bonuses paid to employees and increased premium costs associated with group medical insurance. 14 Occupancy and equipment expenses increased by $304,000, or 20.5%, to $1,788,000 for 2005 from $1,484,000 for 2004. This increase was the result of additional costs associated with the renovation, occupancy and full utilization of a 3-story brick building purchased in 2004 to house administrative, operational and executive offices. Further contributing to this increase was depreciation associated with additional equipment purchased to accommodate the Company’s growth. Other expenses increased $479,000, or 17.9%, to $3,160,000 in 2005 from $2,681,000 in 2004. The increase in other expenses was primarily attributable to the Company’s growth. Income Taxes The Company’s provision for income taxes for 2006 was $933,000 as compared with $1,014,000 for 2005 and $1,022,000 for 2004. The $81,000, or 8.0%, decline in income tax expense for 2006 as compared with 2005 was the result of achieving a higher level of tax-exempt net income in proportion with pre-tax net income. Income tax expense as a percentage of pretax income in 2006 was 20.53% as compared with at 22.44% for 2005 and 24% for 2004. The effective tax rate continues to be less than the statutory Federal tax rate of 34%. The difference between the statutory and effective tax rates primarily reflects the tax-exempt status of interest income on obligations of state and political subdivisions and the impact of the cash surrender value of bank owned life insurance. Net Income 2006 Compared to 2005 Net income for the year ended December 31, 2006 was $3,611,000, an increase of $108,000, or 3.1%, from $3,503,000 for 2005. The increase in net income was the result of increases of $537,000 in net interest income, $221,000 increase in non-interest income (which includes income of $302,000 from the sale of the Company’s credit card portfolio), a $31,000 decline in the provision for loan losses and an $81,000 decrease in the provision for income taxes. Offsetting this increased level of income were operating expenses, which increased $762,000. Basic and diluted earnings per share for 2006 were $0.57 per share as compared with 2005, which were $0.56 and $0.55 per share. One of the factors contributing to the increased level of net income was due to higher interest income that was attributable not only to prime rate increases, but to the 9.6% growth in total average interest earning assets. The increase in interest earning assets was funded by average deposit growth of 13.5%, which was a less costly source of funding as compared with borrowings. The management of funding costs in this manner further benefited the bottom line. In summary, the Company’s aggressive efforts to manage its net interest spread and margin, improve operating efficiency and seek sources of other income had a positive impact on net income. Management strives to increase net income year over year. In light of the uncertainties presented by the economic environment and geopolitical events, the Company’s business is sensitive to general business and economic conditions, such as interest rates, consumer perception, consumer confidence, competition, fluctuations in the equity markets and the strength of local and national economies. As such, the Company remains focused on monitoring its risk/return profile. While management believes that financial institutions are likely to see further compression of their net interest margin in the future, which could negatively impact net income, it further believes that the Company can adequately manage its net interest margin within a relatively stable range and offset its possible negative effect on net income by staying focused on its core banking business, fee income, growth in relationships, cost control and asset quality. 2005 Compared to 2004 Net income increased to $3,503,000 for 2005 from $3,250,000 for 2004. This increase of $253,000, or 7.8%, was the result of increases of $1,038,000 in net interest income, $381,000 in non-interest income, a $78,000 decline in the provision for loan losses and an $8,000 decrease in the provision for income taxes. Offsetting the increased income were operating expenses which increased $1,252,000. Basic and diluted earnings per share for 2005 were $0.56 and $0.55 per share as compared with 2004, which were $0.52 and $0.51 per share. 15 FINANCIAL CONDITION Securities The Company’s securities portfolio is comprised of securities, which not only provide interest income, including tax-exempt income, but also provide a source of liquidity, diversify the earning assets portfolio, allow for the management of risk and tax liability, and provide collateral for repurchase agreements and public fund deposits. Policies are in place to address various aspects of managing the portfolio, including but not limited to, concentrations, liquidity, credit quality, interest rate sensitivity and regulatory guidelines. Adherence to these policies is monitored by the Company’s Asset/Liability Committee (“ALCO”) on a monthly basis. The Company generally intends to hold its investment securities to maturity. As of December 31, 2006, all of the securities in the portfolio were classified as available for sale, with new purchases generally placed in this category. As part of the Company’s strategy to reduce some of the future risk inherent within the investment portfolio, the Company sold, during the second quarter of 2006, the balance of its held to maturity securities, which totaled $1,026,000, at a gain of $38,000. Securities maintained in the held to maturity category were accounted for at amortized cost. Securities in the available for sale category are accounted for at fair value with unrealized appreciation or depreciation, net of tax, reported as a separate component of stockholders’ equity. The Company periodically evaluates the securities portfolio to determine if any declines in the fair values of securities are other than temporary. If such a decline were deemed to be other than temporary, the Company would write down the security to its fair value through a charge to current period income. As of December 31, 2006, there were no securities in the portfolio whose values were deemed to be other than temporarily impaired. The Company invests in securities for the yield they produce and not to profit from trading. The Company holds no trading securities in its portfolio, and the securities portfolio contained no high-risk securities or derivatives as of December 31, 2006. The securities portfolio at December 31, 2006 was $70,392,000, compared to $75,213,000 at December 31, 2005, a decrease of $4,821,000, or 6.4%. The decline is attributable to repayments of principal, which were primarily used to fund loan growth of 10.0%, which is the Company’s highest yielding asset. Securities available for sale decreased to $70,392,000 at December 31, 2006 from $74,175,000 at December 31, 2005, while there were no securities held to maturity at December 31, 2006 as compared with $1,038,000 at December 31, 2005. The carrying value of the available for sale portion of the portfolio at December 31, 2006 includes an unrealized loss of ($1,231,000) (reflected as an accumulated other comprehensive loss of ($812,000) in stockholders’ equity, net of deferred income tax credit of ($419,000)). This compares with an unrealized loss at December 31, 2005 of ($1,334,000) (reflected as accumulated other comprehensive loss of ($880,000) in stockholders’ equity, net of deferred income tax credit of ($454,000)). 16 Table 5 illustrates the composition of the securities portfolio for the periods presented. TABLE 5 SECURITIES (Dollars In Thousands) December 31, 2006 2005 2004 Available for sale securities: U.S. Government agencies and corporations $ 966 $ 963 $ 982 State and political subdivisions 22,082 19,134 19,134 Mortgage-backed and asset-backed securities 39,446 46,276 59,952 Other 7,260 7,164 6,903 Equity securities 638 638 638 70,392 74,175 87,609 Held to maturity securities: State and political subdivisions - 998 997 Mortgage-backed securities - 40 43 - 1,038 1,040 Total securities $ 70,392 $ 75,213 $ 88,649 Table 6 presents the maturities and average weighted yields of the securities portfolio at amortized cost as of December 31, 2006. Yields are based on amortized cost. TABLE 6 MATURITIES AND WEIGHTED AVERAGE YIELDS OF SECURITIES (Dollars In Thousands) Within one year After one but within five years After five but within ten years After ten years Amount Yield Amount Yield Amount Yield Amount Yield U.S. Government agencies and corporations $ - - $ 1,000 4.05% $ - - $ - - State and political subdivisions(1) - 3,648 5.31% 18,342 6.60% Mortgage backed securities - - 4,526 4.59% 7,164 4.44% 29,009 4.78% Other securities - - 4,160 5.28% 500 4.11% 2,631 5.30% Equity securities 643 3.72% - Total securities $ 643 3.72% $ 9,686 4.83% $ 11,312 4.71% $ 49,982 5.48% (1) Yields on tax-exempt securities have been computed on a fully tax-equivalent basis. Loans The loan portfolio comprises the major component of the Company’s earning assets and is the highest yielding asset category. At December 31, 2006 total loans receivable (net of the allowance for loan losses, unearned fees and origination costs) amounted to $319,542,000, an increase of $29,227,000, or 10.1%, as compared with $290,315,000 as of December 31, 2005. Loans receivable, net of the allowance for loan losses, represent 72.7% of total assets and 85.8% of total deposits as of December 31, 2006, as compared to 71.8% and 89.5%, respectively, at December 31, 2005. All of the Company’s loans are to domestic borrowers. During 2006, loan growth was significant in the commercial sector, consisting of commercial real estate and commercial and industrial loans. The Bank’s general business development program and specific focus on municipal/tax-free lending continue to lead this effort in the commercial lending sector. Outstanding retail loans have grown as well, although to 17 a lesser extent than commercial loans. While residential mortgage lending activity remains active, it is not as robust as it was a year ago primarily due to the increase in mortgage interest rates during the period. It is important to note the extent of the loan growth considering that the Bank sold its $1,650,000 credit card portfolio on November 30, 2006. Commercial lending activity, defined as commercial and industrial loans, commercial real estate loans and tax-exempt loans, continued at a steady increase of $18,162,000, or 8.8%, so that as of the 2006 year-end these loans totaled $224,093,000. Increased commercial loan demand presented the Bank with the opportunity to prospect clients of other financial institutions through commercial loan refinancing activity. The Bank was successful in this undertaking, and feels that this effort positions it well in the marketplace as economic conditions remain positive. In addition, the Bank has expanded its resources to handle larger commercial loan deals. The Bank’s involvement in tax-exempt lending is focused on borrowers within its primary service area that have or intend to build a relationship with the Bank. This business development effort has been well received by local governmental entities, and is expected to continue in 2007. The Bank experienced a moderate level of residential mortgage loan activity during 2006. Loans secured by residential real estate grew $5,106,000, or 12.5%, to $45,930,000 in 2006 from $40,824,000 in 2005. While the Bank sold mortgage loans into the secondary market during 2006 in order to effectively manage long-term interest rate risk, it retained more of these loans for inclusion in its portfolio. During 2006, the Bank continued to sell mortgage loans, while retaining servicing rights, under the FHLB MPF program. The benefit of selling mortgage loans versus keeping them in the portfolio resulted in generating fee income while eliminating the interest rate risk associated with those loans. The Bank continues to evaluate its options regarding residential mortgage loans in consideration of its relationship with its customers, the interest rate environment and overall economic conditions. Retail loans, defined as home equity and other consumer loans, grew 13.2% to $52,777,000 in 2006 from $46,632,000 in 2005. The growth in this category was driven in large part by an increase in the volume of home equity loans, primarily as a result of the Company’s continued focus on this consumer loan portfolio segment for credit quality reasons. Continued emphasis will be placed on retail loan growth in 2007, in keeping with prudent asset/liability protocol and risk. Growth in the Bank’s retail consumer loan sector was accomplished despite the sale of the $1,650,000 credit card portfolio to Elan effective November 30, 2006. As part of the Credit Card Account Purchase Agreement between the Bank and Elan, the credit card balances were sold to Elan with no recourse. The Bank received a gross commission of $330,000, equivalent to 20% of the outstanding credit card balances as of the effective date and accrued an expense of $28,000 to cover the deconversion cost. Since the Bank will be a marketing partner with Elan, a Joint Marketing Agreement was effected whereby the Bank will receive fee income from Elan over a five year period, in the form of a 17% share of the monthly credit card interchange income as well as a $25 fee for every new credit card account that is referred to and opened by Elan. Although the Bank received the proceeds of the credit card balances and the premium in 2006, the actual conversion of the credit cards to the records of Elan is not expected to occur until July 2007. The Bank entered into an Interim Servicing Agreement with Elan until the conversion is completed. Under the Interim Servicing Agreement, the Bank will provide Elan with the credit card transaction accounting reports prepared by Fidelity National Information Services (“FIS”), a third party who has been providing the Bank with credit card accounting services. This servicing will continue until the credit card balances are finally converted onto Elan’s records. During this servicing period, Elan will compensate the Bank with monthly fee income calculated at a rate of $3.00 per active credit card account per month until the conversion is completed. Loan concentrations are considered to exist when the total amount of loans to any one or a multiple number of borrowers engaged in similar activities or have similar economic characteristics, exceeds 10% of loans outstanding in any one category. At December 31, 2006, commercial loans amounted to $74,386,000, or 23% of total loans, commercial real estate loans amounted to $123,902,000, or 38.4% of total loans, residential real estate loans amounted to $44,914,000, or 13.9% of total loans, and home equity loans amounted to $48,039,000, or 14.9% of total loans. Although such loans were not made to any one particular borrower or industry, it is important to note that the quality of these loans is affected by the region’s economy and overall real estate market. Management does not believe such a concentration is an adverse trend to the Company at this time. During 2006, the Company did not experience any substantial problems within its loan portfolio. The Company manages risk associated with its loan portfolio by maintaining diversification within the portfolio, consistently applying prudent underwriting standards, ongoing loan review and monitoring efforts with attention to portfolio dynamics and mix, 18 and procedures that are consistently applied and updated on an annual basis. Other than as described herein, management does not believe there are any trends, events, or uncertainties that are reasonably expected to have a materially adverse impact on future results of operations, liquidity, or capital resources. Table 7 presents the composition of the total loan portfolio for the periods presented. TABLE 7 TOTAL LOANS OUTSTANDING DECEMBER 31, (Dollars In Thousands) 2006 % of total 2005 % of total 2004 % of total 2003 % of total 2002 % of total Commercial $ 74,386 23.0% $ 67,117 22.9% $ 50,066 20.8% $ 43,760 21.1% $ 44,622 25.2% Commercial real estate 123,902 38.4% 117,614 40.1% 91,480 38.0% 73,708 35.6% 56,556 32.0% Residential real estate 44,914 13.9% 38,162 13.0% 36,470 15.2% 31,923 15.4% 29,014 16.4% Real estate, construction 1,016 0.3% 2,662 0.9% 3,382 1.4% 8,240 4.0% 7,305 4.1% Tax exempt 25,805 8.0% 21,200 7.2% 15,593 6.5% 10,632 5.1% 3,598 2.0% Home equity 48,039 14.9% 40,749 13.9% 38,070 15.8% 33,552 16.2% 31,139 17.6% Other consumer 4,738 1.5% 5,883 2.0% 5,608 2.3% 5,201 2.6% 4,753 2.7% $ 322,800 100.0% $ 293,387 100.0% $ 240,669 100.0% $ 207,016 100.0% $ 176,987 100.0% Table 8 summarizes the loan maturities and interest sensitivity for a segment of the loan portfolio. TABLE 8 LOAN MATURITIES AND SENSITIVITY TO CHANGES IN INTEREST RATES COMMERCIAL AND CONSTRUCTION LOANS December 31, 2006 (Dollars In Thousands) 1 year 1 year thru After or less 5 years 5 years Total Maturity of Loans Receivable: Commercial $ 41,874 $ 31,634 $ 124,780 $ 198,288 Real estate, construction 1,016 - - 1,016 Total $ 42,890 $ 31,634 $ 124,780 $ 199,304 1 year thru After 5 years 5 years Fixed interest rates $ 20,664 $ 7,558 Floating or adjustable interest rates 10,970 117,222 Total Loans Receivable $ 31,634 $ 124,780 Credit Risk and Loan Quality The Company remains vigilant in its efforts to minimize credit risk and exposure. The Company’s comprehensive credit policy requires underwriting, loan documentation and credit analysis standards be met prior to the approval and funding of any loan. In accordance with that policy, internal loan review monitors the loan portfolio on an ongoing basis. The Credit Administration area then prepares an analysis of the allowance for loan losses on a quarterly basis, which is then submitted to the Board of Directors for its review and overall assessment as to the adequacy of the allowance for loan losses. In summary, the Company strives to proactively monitor credit risk to ensure and protect the high quality of its loan portfolio. These practices have contributed to the consistently strong credit quality and have protected the Company’s portfolio during economic periods of uncertainty. Total nonperforming loans (comprised of non-accruing loans and loans past due for more than 90 days) as of December 31, 2006, decreased $196,000, or 31.2%, to $433,000 as compared to $629,000 as of December 31, 2005. This decrease was primarily attributable to $128,000 on charge offs attributed to two credits as well as payments collected on various consumer loans. Total nonperforming loans as a percentage of total loans were 0.13% at December 31, 2006 as compared to 0.21% at December 31, 2005. To minimize losses that may occur on non-accrual and delinquent loans, loan 19 officers work with borrowers on an ongoing basis. Based on the repayment plan and collateral protection afforded these loans, management does not expect a materially adverse impact to the allowance for loan losses. The Company had no other real estate owned as acquired through foreclosure as of December 31, 2006 as compared with $27,000 as of December 31, 2005 due to collection in full in September 2006 of the one property owned from foreclosure. The Company’s lending policy is executed through the assignment of tiered loan limit authorities to individual officers of the Company, the Officers’ Loan Committee, the Board Loan Committee and the Board of Directors. Although the Company maintains sound credit policies, certain loans may deteriorate for a variety of reasons. The Company’s policy is to place all loans in a non-accrual status upon becoming 90 days delinquent in their payments, unless there is a documented, reasonable expectation of the collection of the delinquent amount. Loans are reviewed monthly as to their status, and on a quarterly basis, a Watch List of any potentially troubled loans is prepared and presented to the Board of Directors. Management is not aware of any materially potential loan problems that have not been disclosed in this report. Table 9 presents detailed information about the Company’s nonperforming loans and nonperforming assets for the periods presented. TABLE 9 ASSET QUALITY RATIOS December 31, (Dollars in thousands) 2006 2005 2004 2003 2002 Non-accruing loans $ 429 $ 610 $ 986 $ 395 $ 689 Accruing loans past due 90 days or more 4 18 75 39 207 Total Nonperforming Loans 433 628 1,061 434 896 Other real estate - 27 20 276 359 Total Nonperforming Assets $ 433 $ 655 $ 1,081 $ 710 $ 1,255 Non-accrual loans: Interest income that would have been recorded on non-accruing loans $ 49 $ 51 $ 54 $ 45 $ 77 Interest income for above loans included in net income for the period $ 21 $ 52 $ 51 $ 12 $ 34 Ratios: Nonperforming loans to total loans 0.13 % 0.21 % 0.44 % 0.21 % 0.51 % Allowance for loan losses to nonperforming loans 752.42 % 488.39 % 267.48 % 553.69 % 241.58 % Nonperforming assets to total assets 0.10 % 0.16 % 0.30 % 0.21 % 0.46 % Commitments to lend additional funds to nonperforming loan customers $ 0 $ 0 $ 0 $ 0 $ 0 Restructured loans $ 0 $ 0 $ 0 $ 0 $ 0 20 Non-performing loans as a percentage of total loans decreased to 0.13% as of December 31, 2006 from 0.21% as of December 31, 2005 as a result of decreases of $181,000 in non-accrual loans and $15,000 in loans past due 90 days or more. The $433,000 in non-performing loans at year-end is comprised of approximately $148,000 of commercial credits and $285,000 in consumer loans. Management does not expect any material adverse impact on the allowance from the final disposition of these problem credits. Based on the asset quality statistics presented, as well as current economic and market conditions, management expects that non-performing assets and charge-off experience should remain relatively stable and will approximate current levels. In addition, the resultant provision expense is expected to remain at levels similar to recent years in order to address steady growth in loan volume, modest loan losses and strong credit quality. Bank Owned Life Insurance During 2000, the Bank invested $4,500,000 in BOLI for a chosen group of employees, namely its officers. In 2001 the Bank made a subsequent BOLI investment of $1,500,000, resulting in a total investment of $6,000,000. Under the terms of the BOLI, the Bank is the owner and beneficiary of the policies. The BOLI was funded from the proceeds of deposit growth and from the sale of investment securities. Earnings from the BOLI are recognized as other income. The BOLI is profitable from the appreciation of the cash surrender values of the pool of insurance, and its tax advantage to the Bank. This profitability is used to offset a portion of current and future employee benefit costs and a Nonqualified Supplemental Executive Retirement Plan (“SERP”) for the Company’s Chief Executive Officer. The Company had $7,788,000 and $7,506,000 in BOLI as of December 31, 2006 and 2005, respectively. The $1,788,000 increase over the initial $6,000,000 BOLI investment is primarily due to the appreciation of the cash surrender values of the insurance. Although the BOLI is an asset that may be liquidated, it is the Company’s intention to hold this pool of insurance because it provides tax-exempt income that lowers the Company’s tax liability, while enhancing its overall capital position. Investment in Bank On September 23, 2003, the Company made an initial purchase of 141,300 shares of common stock of a de novo bank, named Berkshire Bank, located in Wyomissing, Berks County, Pennsylvania. At the completion of Berkshire Bank’s initial stock offering, the Company purchased an additional 12,123 shares, which resulted in increasing the Company’s investment to $1,534,000 of Berkshire Bank’s outstanding common stock as of December 31, 2003. In consideration of the Company’s and its director’s and officer’s combined ownership of Berkshire Bank common stock, the aggregate percentage ownership was 19.9% as of the 2003 year end, which is in accordance with the terms of a Stock Subscription and Purchase Agreement between the Company and Berkshire Bank. Under this agreement, the Company is also entitled to purchase from Berkshire Bank up to 5% of additional stock at any time beginning on the date of the warrant and for 10 years thereafter at an exercise price of $6.40 per share, which is adjusted in consideration of three 5-for-4 stock splits. The total number of shares that are subject to purchase under all of the Company’s warrants, options or rights shall not exceed 25% of the total number of shares of Berkshire Bank common stock. In August 2003, the Company entered into a passive investment agreement (“Crown X agreement”) that was approved by the Federal Reserve Bank of Philadelphia in September 2003. The Crown X agreement imposes certain restrictions where the Company has agreed not to: · solicit proxies with respect to any voting securities of Berkshire Bank or influence the manner in which any other shareholder of Berkshire Bank votes any voting securities of Berkshire Bank; · cause any voting securities of Berkshire Bank to be subject to a voting trust; · cause Berkshire Bank to become a subsidiary of the Company; · have any designated representative serve or act as an officer, director, employee or agent of Berkshire Bank; · propose any person for election as a director of Berkshire Bank; · attempt to influence the dividend policies or practices of Berkshire Bank; the investment, loan or credit decision policies; the pricing of services; personnel decisions or operations activities; · exercise or seek to exercise any controlling influence over the management of Berkshire Bank; 21 · enter into any banking or non-banking transactions with Berkshire Bank, except that the Company may establish and maintain deposit accounts with Berkshire Bank, provided the aggregate balance of all such accounts does not exceed $500,000 and that the accounts are maintained on substantially the same terms as those prevailing for comparable accounts of persons unaffiliated with Berkshire Bank. During 2004, Berkshire Bank announced a 5-for-4 stock split, effected in the form of a 25% stock dividend, payable July 22, 2004, which resulted in the Company receiving an additional 38,355 shares. As part of a three-phase stock offering, which began on September 1, 2004 and was effective through March 31, 2005, the Company purchased an additional 57,119 shares of common stock. On July 21, 2005, Berkshire Bank announced the payment of a 5-for-4 stock split, effected in the form of a 25% stock dividend, payable August 19, 2005, which resulted in an additional 62,224 shares. Pursuant to a Plan of Reorganization and a Plan of Merger (the “Plan”) that was approved by Berkshire Bank’s shareholders on April 18, 2006, a holding company named Berkshire Bancorp, Inc. was formed and was effective September 1, 2006. As part of the reorganization, Berkshire Bank became a wholly owned banking subsidiary of Berkshire Bancorp, Inc. The Plan further provided for the one-for-one exchange of shares of common stock of Berkshire Bank for shares of common stock of Berkshire Bancorp, Inc. In accordance with its equivalent 19.9% ownership, the Company exchanged one-for-one the common stock shares of Berkshire Bank for the common stock shares of Berkshire Bancorp, Inc. In addition, the Company executed a Crown X agreement that was amended to reflect the Company’s acquisition of Berkshire Bancorp, Inc. common stock. Other than this revision, the Crown X agreement, which was approved by the Federal Reserve Bank of Philadelphia in July 2006, remained substantially unchanged from the original agreement approved by the Federal Reserve Bank in September 2003. Subsequently, Berkshire Bancorp, Inc. announced a 5-for-4 stock split effected in the form of a stock dividend as of the record date of September 14, 2006, which resulted in the issuance of 77,780 additional shares of common stock. On November 9, 2006, the Company purchased 256 additional shares at $10 per share in order to maintain its 19.9% aggregate ownership level. This occurred because Berkshire Bancorp, Inc. issued additional stock as a result of the exercise of options by its officers. As of December 31, 2006, the Company’s total investment in Berkshire Bancorp, Inc. was $2,150,000, represented by 389,157 shares, resulting in a 19.9% aggregate ownership in consideration of the combined ownership of the Company, its directors and its officers. While the Company is considered to be a passive investor, it regards this to be a viable investment. The investment is carried at cost and is included in the other assets category on the consolidated balance sheet. The Company uses the best information that is available to assess the reasonableness of the value of this asset. The financial condition of Berkshire Bancorp, Inc. and the stability of its stock price have proven to be reliable valuation sources. No indicators of impairment were noted as part of the Company’s latest evaluation. Deposits Deposits are the Company’s major source of funds for lending and other investment purposes. Total deposits at December 31, 2006, were $372,631,000, an increase of $48,325,000, or 14.9%, over total deposits of $324,306,000 as of December 31, 2005. The trend during 2006 proved to be strong growth in time deposits, which increased $62,646,000, or 51.4%. Time deposits became more attractive to consumers as short-term rates increased during the year. While a portion of this increase is due to new funds coming into the Bank, a portion is also attributable to the depositors shifting of funds from lower interest paying demand deposits, which accounts for the decline in this deposit category. The Company experienced the following increases (decreases) as of year-end 2006 as compared to 2005: Non-interest bearing demand deposits 4.2 % Interest-bearing demand deposits (11.1 %) Savings deposits (7.1 %) Time deposits 51.4 % 22 Table 10 sets forth the average balance of the Bank’s deposits and the average rates paid on those deposits for the years ended December 31, 2006, 2005 and 2004. All deposits are domestic deposits. TABLE 10 AVERAGE DEPOSITS BY MAJOR CLASSIFICATION Year Ended December 31 2006 2005 2004 (Dollars In Thousands) Average Average Average Average Average Average Amount Rate Amount Rate Amount Rate Interest-bearing: Demand deposits $ 108,337 1.58% $ 116,978 1.38% $ 118,950 1.09% Savings deposits 41,741 1.02% 42,684 0.96% 43,076 0.84% Time deposits 148,988 4.31% 103,725 3.11% 85,241 2.39% Non-interest bearing: Demand deposits 44,453 0.00% 41,496 0.00% 39,664 0.00% Total $ 343,519 2.49% $ 304,883 1.72% $ 286,931 1.29% Table 11 displays the maturities and amounts of time certificates and other time deposits issued in denominations of $100,000 or more at December 31, 2006. TABLE 11 DEPOSIT MATURITIES (Dollars In Thousands) Time Other Certificates Time Total Three months or less $ 8,183 $ 0 $ 8,183 Over three months but within six months 25,679 0 25,679 Over six months but within twelve months 5,620 0 5,620 Over twelve months 528 0 528 Total $ 40,010 $ 0 $ 40,010 Securities Sold under Agreements to Repurchase Securities sold under agreements to repurchase increased $3,099,000, or 84.9%, to $6,749,000 as of December 31, 2006, from $3,650,000 as of December 31, 2005. The increase was attributable to rate-driven customers who found that they could earn a higher rate of interest on this product as compared with deposit products. Securities sold under agreements to repurchase generally mature in one business day and roll over under a continuing contract. Additional information relating to securities sold under agreement to repurchase can be found in Note 7 of the Notes to the Consolidated Financial Statements contained herein this Report. Short-Term Borrowings There were no short-term borrowings in the form of overnight federal funds purchased as of December 31, 2006 as compared with $3,923,000 at December 31, 2005. The Bank has a $5,000,000 federal funds line of credit with its main correspondent bank, Atlantic Central Bankers Bank, Camp Hill, Pennsylvania (“ACBB”). The Bank also has a short-term/overnight line of credit of $35 million with the FHLB, which is part of its overall maximum borrowing capacity of $150,066,000. Long-Term Debt and Borrowing Capacity As of December 31, 2006, there were $24 million outstanding in fixed rate term loans with the FHLB, a decrease of $16 million as compared with the $40 million that was outstanding at December 31, 2005. The $24 million borrowing is comprised of the following fixed rate borrowings (dollars in thousands): 23 Maturity Amount Rate May 7, 2007 5,000 3.89% November 28, 2007 7,000 3.43% May 5, 2008 5,000 4.03% November 28, 2008 7,000 3.78% Total $ 24,000 3.75% weighted average The Bank has used long-term borrowings to fund growth. This strategy has helped the Bank to manage its cost of funds by allowing it to lock into fixed rates at a time when interest rates were at their historic lowest levels. The Bank has a total maximum borrowing capacity for both short and long-term borrowings of approximately $150,066,000 with the FHLB. At December 31, 2006, $24 million in fixed rate term loans were outstanding, which resulted in an unused borrowing capacity of $126,066,000. Additional information relating to long-term debt can be found in Note 8 of the Notes to the Consolidated Financial Statements contained herein this Report. Mandatory Redeemable Capital and Junior Subordinated Debentures As of December 31, 2006, the Company had $8,248,000 outstanding in junior subordinated debentures, which were issued on July 31, 2003 to investors as capital trust pass-through securities by East Penn Statutory Trust I (“Trust”), a wholly owned subsidiary of the Company. The securities have a fixed rate of 6.80% through September 17, 2008. The capital securities are redeemable by the Company on or after September 17, 2008, at par, or earlier, if the deduction of related interest for federal income taxes is prohibited, classification as Tier I Capital is no longer allowed, or certain other contingencies arise. The capital securities must be redeemed upon final maturity of the subordinated debentures on September 17, 2033. Proceeds totaling $4.3 million were contributed to the capital at the Bank with the balance retained by the Company. The Company chose to utilize the multi-issuer trust preferred alternative, which proved to be a less expensive and more flexible resource of regulatory capital. Additional information relating to the debentures can be found in Note 9 of the Notes to the Consolidated Financial Statements contained herein this Report. Liquidity Liquidity refers to the Company’s ability to generate adequate amounts of cash to meet financial obligations to its customers in order to fund loans, to respond to deposit outflows and to cover operating expenses. Maintaining a level of liquid funds through asset/liability management seeks to ensure that these needs are met at a reasonable cost. Liquidity is essential to compensate for fluctuations in the balance sheet and provide funds for growth and normal operating expenditures. Sources of liquidity are provided on a continuous basis through scheduled and unscheduled principal reductions and interest payments on outstanding loans and investment securities. Liquidity needs may also be met by converting assets into cash or obtaining sources of additional funding, whether through deposit growth, securities sold under agreements to repurchase or borrowings under lines of credit with correspondent banks. Liquidity from asset categories is provided through cash, amounts due from banks, interest-bearing deposits with banks and federal funds sold, which totaled $22,954,000 at December 31, 2006 as compared to $10,629,000 at December 31, 2005. The $12,325,000 increase was attributable to the receipt of funds from strong deposit growth. While liquidity sources generated from assets include scheduled and prepayments of principal and interest from securities and loans in the Company’s portfolios, longer-term liquidity needs may be met by selling securities available for sale, selling loans or raising additional capital. At December 31, 2006, unpledged available for sale securities with a carrying value of $47,761,000 were readily available for liquidity purposes, as compared with $54,746,000 at December 31, 2005. The decrease of $6,985,000 in unpledged available for sale securities was the result of the need to pledge an additional $5,277,000 in available for sale securities to cover the growth in public fund deposit balances and securities sold under agreements to repurchase. This decrease was, to a lesser degree, attributable to a decrease in the balance of outstanding available for sale securities. On the liability side, the primary source of funds available to meet liquidity needs is to attract deposits at competitive rates. The Bank’s core deposits, which exclude certificates of deposit over $100,000, were $332,721,000 at 24 December 31, 2006 as compared to $304,213,000 at December 31, 2005. Core deposits have historically provided a source of relatively stable and low cost liquidity, as has also been the case for securities sold under agreements to repurchase. Short-term and long-term borrowings utilizing the federal funds line and credit facility established with a correspondent financial institution and the FHLB, are also considered to be reliable sources for funding. The ALCO Committee establishes and monitors liquidity guidelines that require sufficient liquidity to cover potential funding requirements and to avoid dependence on volatile and more costly liquidity sources. During 2006, a number of trends affected the composition of the Company’s balance sheet and its liquidity position, and had a positive impact on net income. There was a shift within the Company’s interest earning assets, where the cash flow generated from investment securities was used to fund loan growth, which is a higher yielding interest earning asset. Loan growth was also funded from a combination of loan repayments, sales of loans through participations, sales of mortgages, and deposit growth. Also considered as part of its liquidity plan, the Company took advantage of replacing long-term borrowings with deposit growth. The Company was successful in growing its loans and deposits, while managing its costs and remaining competitive with the market, by monitoring and carefully timing the implementation of interest rate changes. This helped to somewhat delay and moderate compression to the Company’s net interest spread and margin at a time when short-term interest rates have been rising while the yield curve has remained relatively flat. Management believes there is uncertainty as to whether the recent influx of deposited funds will remain in the banking sector, particularly if consumer confidence in the equities market continues to improve. Management further believes there is also some uncertainty in the loan portfolio if interest rates begin to rise too quickly, which may potentially motivate borrowers to refinance variable rate loans into fixed rate loans possibly at the bottom of a rising interest rate cycle. The Company consistently monitors its available alternatives and resources to deal with such events, if they should occur, to protect for interest rate uncertainties. An example of such an option available to the Bank is its ability to utilize its alternate funding resources by borrowing under established credit lines made available through its main correspondent bank, Atlantic Central Bankers Bank and the FHLB. During 2006, the Bank’s day to day liquidity needs were generally satisfied through its core banking business. There are a number of factors that may impact the Company’s liquidity position. Changes in interest rates, local economic conditions and the competitive marketplace can influence prepayments on investment securities, loan fundings and payments, and deposit flows. Management is of the opinion that its liquidity position at December 31, 2006 is adequate to respond to fluctuations “on” and “off” the balance sheet since it manages liquidity on a daily basis and expects to have sufficient funds to meet all of its funding requirements. Except as discussed above, there are no known demands, trends, commitments, events or uncertainties that may result in, or that are reasonably likely to result in the Company’s inability to meet anticipated or unexpected needs. Contractual Obligations The Company has various financial obligations that may require future cash payments. These obligations include the payment of liabilities recorded on the balance sheet as well as contractual obligations for purchase commitments and operating leases. The following Table 12 represents the Company’s contractual obligations, by type, that are fixed and determined at December 31, 2006. 25 TABLE 12 CONTRACTUAL OBLIGATIONS December 31, 2006 Less Than Over 1 Year 1 - 3 Years 3 - 5 Years 5 Years Total (In Thousands) Time deposits $ 144,212 $ 37,107 $ 2,443 $ 183 $ 183,945 Long-term debt 12,000 12,000 - - 24,000 Junior subordinated debentures - 8,248 - - 8,248 Nonqualified supplemental executive retirement plan 115 143 71 223 552 Premises commitments 850 - - - 850 Operating leases 250 487 394 872 2,003 Total $ 157,427 $ 57,985 $ 2,908 $ 1,278 $ 219,598 Off-Balance Sheet Arrangements The Company’s financial statements do not reflect various off-balance sheet arrangements that are made in the normal course of business, which may involve some liquidity risk. These commitments consist mainly of loans approved but not yet funded, unused lines of credit and letters of credit made under the same standards as on-balance sheet instruments. Unused commitments at December 31, 2006, were $76,191,000. Because these instruments have fixed maturity dates, and because many of them will expire without being drawn upon, they do not generally present any significant liquidity risk to the Company. Management believes that any amounts actually drawn upon can be funded in the normal course of operations. The Company has no investment in or financial relationship with any unconsolidated entities that are reasonably likely to have a material effect on liquidity or the availability of capital resources. Stockholders’ Equity and Capital Requirements/Ratios The net result of activity that affected stockholders’ equity during the year resulted in an increase of $2,320,000 in total stockholders’ equity to $25,161,000, at December 31, 2006, from $22,841,000, at December 31, 2005. A summary of the transactions include: · 2006 net income of $3,611,000; · the exercise of 1,000 options, which amounted to $6,000, and a $2,000 income tax benefit to the Company because of the option exercise, resulted in adding $8,000 to capital; · a $19,000 addition to capital surplus to account for the expense associated with the issuance of 13,000 options during 2006; · a decrease of $68,000 in the unrealized holding loss on securities available for sale, net of taxes, as required by FAS 115, increased stockholders’ equity. At December 31, 2006, the amount of the Company’s unrealized loss from available for sale securities that affected stockholders’ equity was ($812,000) as compared with an unrealized loss of ($880,000) at December 31, 2005. Should interest rates continue to increase in the future, stockholders’ equity could potentially decrease due to the increased amount of unrealized losses on available for sale securities. On the other hand, should interest rates decline in the future, stockholders’ equity could increase as a result of unrealized gains on securities available for sale. FAS 115 requires banks to report securities classified as “available for sale” at fair value, with unrealized gains or losses, net of deferred income taxes, reported as a separate component of stockholders’ equity. The FAS 115 adjustment is not included in the Company’s calculation of regulatory capital ratios in accordance with regulatory requirements. 26 · the payment of a semi-annual cash dividend to shareholders for $1,386,000 in 2006 reduced stockholders’ equity. The first part of the dividend was $0.11 per share and was paid on February 28, 2006. The second half of the dividend was $0.11 per share and was paid August 31, 2006. The total 2006 cash dividend of $0.22 per share compares with the total semi-annual cash dividend of $0.19 per share, or $1,198,000 that was paid by the Company in 2005. In June 2002, the Bank implemented a Dividend Reinvestment and Stock Purchase Plan (the “Plan”). Subsequent to the formation of the holding company, the Plan was adopted by the Company and the appropriate revisions were made to comply with SEC regulations. The Plan, which is available to all shareholders, permits participants in the Plan to automatically reinvest cash dividends on all of their shares and to make quarterly voluntary cash contributions for a minimum of $50 and a maximum of $5,000 each calendar quarter. Participation in the Plan is entirely voluntary so that shareholders may join the Plan or terminate their participation in the Plan at any time. Under the terms of the Plan, the Company intends to direct that the plan administrator purchase shares of the Company’s common stock in the open market or in negotiated transactions, with the Company reserving the right to issue the remaining shares. The Company has reserved 250,000 shares of its common stock with a par value of $0.625 for issuance under the Plan. The Plan was effective for the dividend payment dates in 2006. In 2006, all cash dividend reinvested shares were purchased in the open market. The Company places a significant emphasis on maintaining a strong level of capital. The goals for capital planning are to build a strong capital base to fund future growth, to support risks inherent in the banking industry, to retain earnings to meet regulatory requirements and to provide an adequate return to shareholders. The Company and its banking subsidiary are subject to various regulatory capital adequacy requirements administered by the Federal Reserve Board. Current capital guidelines issued by federal regulatory authorities require the Company to meet minimum risk-based capital ratios in an effort to make regulatory capital more responsive to possible risk exposure related to a Company’s on and off-balance sheet items. Risk-based capital provides the basis for which all companies are evaluated in terms of capital adequacy. Risk-based capital guidelines redefine the components of capital and establish a risk-adjusted ratio relating capital to different categories of assets and off-balance sheet items. The components of risk-based capital are segregated as Tier I and Tier II capital. Tier I capital is composed of total stockholders’ equity reduced by goodwill and other intangible assets. Tier II capital is comprised of the allowance for loan losses and any qualifying debt obligations. The minimum risk-based capital standards require all bank holding companies to have Tier I capital of at least 4% and total capital (which includes Tier I capital) of at least 8% of risk-weighted assets. The Company is also subject to leverage capital requirements. This requirement compares capital (using the definition of Tier I capital) to quarterly average balance sheet assets and is intended to supplement the risk-based capital ratio in measuring capital adequacy. The guidelines set a minimum leverage ratio of 3% for institutions that are highly rated in terms of safety and soundness, and which are not experiencing or anticipating any significant growth. Other institutions are expected to maintain capital levels of at least 1% or 2% above that minimum. As of December 31, 2006, the Company has a Tier I leverage ratio of 7.8%. 27 Table 13 provides a comparison of the Company’s risk-based capital ratios and leverage ratios. TABLE 13 CAPITAL RATIOS December 31, (Dollars In Thousands) 2006 2005 Tier I capital $ 33,961 $ 31,617 Tier II, allowable portion of: Allowance for loan losses 3,258 3,072 Excess mandatory redeemable capital debentures - 96 Total capital $ 37,219 $ 34,785 Tier I risk-based capital ratio 10.0 % 10.2 % Total risk-based capital ratio 10.9 % 11.2 % Tier I leverage ratio 7.8 % 8.0 % Note: Unrealized gains or losses on securities available for sale are excluded from regulatory capital components of risk-based capital and leverage ratios. At December 31, 2006 and 2005, the Company and the Bank exceeded the minimum regulatory capital requirements and were considered to be “well capitalized” under applicable federal regulations. On July 31, 2003, the Company raised $8 million in additional capital through the issuance of junior subordinated debentures to a statutory trust subsidiary, which, in turn, issued capital trust pass through securities (“TRUP”) to investors in a private placement. TRUPs are a low cost and long-term source of Tier I capital for bank holding companies. The Federal Reserve has allowed the inclusion of TRUPs as a component of Tier I eligible capital since October 21, 1996, where they are limited to 25% of total Tier I capital for bank holding companies. The US Treasury has allowed the dividends, payable quarterly to investors, to be a tax-deductible expense for the Company. The maintenance of a solid capital foundation continues to be a primary goal for the Corporation. An objective of the capital planning process is to balance effectively the retention of capital to support future growth, while at the same time, providing stockholders with an attractive long-term return on their investment. Management believes that the Company’s capital position is adequate to support current operations and growth, and anticipates earnings to grow in tandem with asset growth. However, management is conscious of the impact that either rapid expansion or lower than projected earnings may potentially have on deteriorating the Company’s capital position. Management proactively monitors the capital levels to ensure that they remain well in line with regulatory requirements, and is ever positioned to enact appropriate measures to ensure the strength of the Company’s capital position. While the Company continues to look for branch expansion opportunities, with one opportunity presently under consideration, there are no other known events, trends or circumstances that would adversely impact capital. Effects of Inflation The financial statements and notes thereto, presented elsewhere herein, have been prepared in accordance with auditing standards generally accepted by the Public Company Accounting Oversight Board (United States) (“PCAOB”), which require the measurement of financial position and operating results to be stated in terms of historical dollars without considering the change in the relative purchasing power of money over time due to inflation. The majority of Company’s assets and liabilities are monetary in nature, and therefore, differ greatly from most commercial and industrial companies that have significant investments in fixed assets or inventories. As a result, interest rates have a greater impact on performance 28 than do the effects of general levels of inflation. Interest rates do not necessarily move in the same direction or to the same extent as the prices of goods and services. Management believes the most significant impact on financial results has been the Company’s ability to react to changes in interest rates in a timely manner. On an ongoing basis, the Company has managed its interest sensitive assets and liabilities to maximize the benefits and lessen the risks faced by the Company in a rising or falling interest rate environment. Regulatory Activity One of the Company’s primary objectives is to achieve balanced asset and revenue growth, while at the same time expand market presence. However, it is recognized that objectives, no matter how focused, are subject to factors beyond the control of the Company, which can impede its ability to achieve these goals . From time to time, various types of federal and state legislation have been proposed that could result in additional regulation of, and restrictions on, the business of the Company. Management cannot predict whether legislation will be adopted or, if adopted, how this legislation would affect the business of the Company. As a consequence of the extensive regulation of commercial banking activities in the United States, the Company’s business is particularly susceptible to being affected by federal regulation and regulations that may increase the cost of doing business. An example of regulatory activity and its impact on financial institutions is the action taken by the Federal Deposit Insurance Corporation (“FDIC”) on November 10, 2006, where the FDIC set the designated reserve ratio for the deposit insurance fund at 1.25% of estimated insured deposits, and adopted final resolutions to implement the risk-based deposit insurance assessment system mandated by the Deposit Insurance Act of 2005 the (“Act”). This Act is intended to more closely tie each bank’s deposit insurance assessment to the risk it poses on the deposit insurance fund. Under the new risk-based assessment system, the FDIC will evaluate each institution’s risk based on three primary factors - supervisory ratings for all insured institutions, financial ratios for most institutions and long-term debt issuer ratings for large institutions that have them. An institution’s assessment rate will depend upon the level of risk it poses to the deposit insurance system as measured by these factors. The proposed rates for most institutions will vary between 5 and 7 cents for every $100 of domestic insurable deposits. The new assessment rate will take effect in 2007. However, the Act provides credits to those financial institutions that paid high premiums in past years at a time when the FDIC was attempting to bolster its insurance reserves. The designated assessment credit may be used by the financial institutions to initially offset the elevated premium costs beginning in 2007. Considering that the proposed FDIC assessment rate may vary between 5 and 7 cents per $100 of insurable domestic deposits plus taking into account the designated reserve ratio for the deposit insurance fund of 1.25% of estimated insured deposits, the Bank estimates that its 2007 FDIC premium could be either $81,612 (at an assessment rate of 5 cents) or $142,396 (at an assessment rate of 7 cents per $100 of domestic insurable deposits). This is net of the $121,000 estimated FDIC credit assessed to the Bank. This potential premium increase compares with $40,787, which was the Bank’s FDIC assessment expense recorded for 2006. Also the premium is expected to be higher in years subsequent to 2007 since the assessment credit will be completely utilized. Management believes that, with the exception of the new FDIC assessment raise, the effect of the provisions of the aforementioned legislation on the liquidity, capital resources, and the results of operations of the Company will be immaterial. Management is not aware of any other current specific recommendations by regulatory authorities or proposed legislation, which if adopted, would have a materially adverse effect upon the liquidity, capital resources, or results of operations, although the general cost of compliance with numerous and multiple federal and state laws and regulations does have, and in the future, may have a negative impact on the Company’s results of operations. Further, the business of the Company is also affected by the state of the financial services industry in general. As a result of legal and industry changes, management predicts that the industry will continue to experience a certain amount of consolidations and mergers. Management believes that these consolidations and mergers may enhance its competitive position as a community bank holding company. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK In the normal course of conducting business activities, the Company is exposed to market risk, which represents the risk of potential loss from adverse changes in market prices and rates. The Company’s market rate risk arises primarily from 29 interest rate risk inherent in its investing, lending, borrowing and deposit taking activities. To that end, management actively monitors and manages interest rate risk exposure. Since the Company’s profitability is affected by fluctuations in interest rates, interest rate risk can be defined as the exposure the Company’s interest sensitive assets and liabilities have to the movement in interest rates. Interest rate volatility may lead to volatility in both the income statement and the balance sheet. Changes in interest rates not only create fluctuations in the Company’s net interest income, but they may impact the Company’s liquidity position and give rise to changes in the Company’s economic value of equity. The Company relies primarily on its asset-liability structure to control interest rate risk. The Company’s primary objective in managing interest rate risk is to minimize the adverse impact that changes in interest rates may have on the Company’s net interest income and capital, while at the same time structuring the Company’s assets and liabilities to obtain the maximum yield-cost spread and ensuring an adequate level of liquidity. The Company monitors the impact of changes in interest rates on its net interest income using several tools. The management of interest rate risk involves measuring and analyzing the maturity and repricing of interest sensitive assets and interest sensitive liabilities at specific points in time. The Company uses a one-year interest rate sensitivity gap model as the primary quantitative tool in measuring the amount of interest rate risk that is present. The traditional repricing/maturity “gap” analysis, which reflects the volume difference between interest rate sensitive assets and liabilities within a one year period of time, is reviewed monthly by management and the Bank’s ALCO Committee. This test measures the impact on net interest income and on net portfolio value of an immediate change in interest rates in 100 basis point increments. A positive gap occurs when the amount of interest sensitive assets exceeds interest sensitive liabilities. This position would contribute positively to net income in a rising rate environment. Conversely, if the balance sheet has more interest sensitive liabilities maturing/repricing than interest sensitive assets, the balance sheet is liability sensitive or negatively gapped. This position would contribute positively to net income in a falling rate environment. Based upon such analysis, management may restructure or implement adjustments to the mix of assets and liabilities in an effort to provide dependable liquidity and optimize net interest income, regardless of the behavior of interest rates in general. However, a simple rate “gap” analysis by itself may not be an accurate indicator of how net interest income will be affected by changes in interest rates. Income associated with interest earning assets and costs associated with interest bearing liabilities may not be affected uniformly by changes in interest rates. Although certain assets and liabilities may have similar maturities or periods of repricing, they may react in different degrees to changes in market interest rates. Interest rates on certain types of assets and liabilities fluctuate in advance of changes in general market interest rates, while interest rates on other types may lag behind changes in general market rates. In the event of a change in interest rates, prepayments and early withdrawal levels also could deviate significantly from those assumed in calculating the interest rate gap. Because of the uncertainties, the Company utilizes more than one measurement tool in assessing interest rate sensitivity and market risk. Another method used by management to review its interest sensitivity position is through “simulation”. In simulation, the model projects the future net interest streams in light of the current gap position. Various interest rate scenarios are used to measure levels of interest income associated with potential changes in our operating environment. Management cannot measure levels of interest income associated with potential changes in the Company’s operating environment. Nor can it predict the direction of interest rates or how the mix of assets and liabilities will change. The use of this information helps management to formulate strategies to minimize the unfavorable effect on net interest income caused by interest rate changes. In performing the monthly gap analysis, the Company utilizes a method thereon where it applies an Earnings Change Ratio to its interest sensitive assets and interest sensitive liabilities that are maturing/repricing within a one-year timeframe. The Earnings Change Ratio estimates the change in rate of a rate sensitive instrument for every 100 basis point change in the prime rate. In applying this method, the Company was negatively gapped in terms of its “One Year Income Statement” gap position as of December 31, 2006 as compared to December 31, 2005, when it was also negatively gapped, but to a lesser extent. The increase in the Company’s negative gap position year-over-year was the result of changes in the maturity and repricing structure of the Company’s interest sensitive liabilities. This was attributable to the significant increase in the amount of time deposits maturing or repricing within a one year time frame. At December 31, 2006, $144,732,000, or 78.5%, of total time deposits were scheduled to reprice or mature in the next twelve months. This level compares to $63,772,000, or 52.3%, of total time deposits at December 31, 2005. On the asset side, while the amount of 30 assets maturing/repricing increased during 2006, the increase did not keep pace with the increase on the liability side of the balance sheet. While short-term interest rates increased during 2006, there were little, if any, increases in long term interest rates, which resulted in a flat yield curve. In anticipating that interest rates would fall immediately following a period where the yield curve was flat, the Company positioned its gap to be ready for future rate changes in order to protect its net interest margin. However, because interest rates still had not dropped at the end of 2006, this negative gap position contributed to the decline in the net interest margin as short-term interest rates increased on a greater amount of liabilities than earning assets. Although the Company’s net interest margin declined to 3.63% at the end of 2006 from 3.80% in 2005, further compression was somewhat mitigated by the fact that the increase in interest sensitive liabilities was due to deposit growth which is a less costly source of funding as compared with borrowings. However, based on management’s perception that interest rates will continue to be volatile, efforts are ongoing to monitor interest-sensitivity matching with the objective of at least stabilizing the net interest margin during the coming year. The Company’s overall sensitivity to interest rate risk is low due to its non-complex balance sheet. It attempts to manage its balance sheet in a manner that stabilizes net interest income and economic value under a broad range of interest rate environments. The Company has the ability to expedite several strategies to manage interest rate risk, which include but are not limited to selling newly originated residential mortgages, controlling the volume mix of fixed/variable rate commercial loans and securities, increasing/decreasing deposits via interest rate changes, borrowing from the FHLB, and buying/selling security investments. Adjustments to the mix of assets and liabilities are implemented in an effort to give the Company dependable cash flow and steady growth in net interest income, while at the same time, managing the related risks. 31 Table 14 presents the “One Year” gap position for the Company at December 31, 2006, by applying an Earnings Change Ratio (“ECR”) applicable to each interest sensitive asset and liability. This schedule summarizes how many dollars of fixed and variable rate assets and liabilities will change and/or pay down within a twelve-month period of time. TABLE 14 INTEREST RATE SENSITIVITY GAP One Year Maturity/Repricing Intervals Earnings Income (Dollars In Thousands) 2 - 12 Change Statement One Month Months Total Ratio Gap Interest Sensitive Assets: Interest-bearing deposits with banks $ 18 $ - $ 18 88.00 % $ 16 Federal funds sold 15,151 - 15,151 100.00 % 15,151 Securities (1) Fixed rate - - - 100.00 % - Variable rate 1,740 4,597 6,336 90.00 % 5,703 Loans (2) Fixed rate 1,003 9,449 10,452 100.00 % 10,452 Variable rate 57,732 11,734 69,467 100.00 % 69,467 Mortgages held for sale 373 - 373 100.00 % 373 Total 76,017 25,780 101,797 101,161 Interest Sensitive Liabilities: Interest-bearing demand deposits 28,987 - 28,987 0.00 % - NOW accounts 10,374 - 10,374 0.00 % - Money market accounts 63,549 - 63,549 30.00 % 19,065 Savings deposits 39,024 - 39,024 30.00 % 11,707 Club accounts - 94 94 0.00 % - Time deposits 10,966 133,766 144,732 75.00 % 108,549 Securities sold under repurchase agreements 6,749 - 6,749 100.00 % 6,749 Other borrowings - 12,000 12,000 100.00 % 12,000 Total 159,649 145,860 305,509 158,070 Gap $ (83,632 ) $ (120,080 ) $ ($203,712 ) $ (56,909 ) Cumulative Gap $ ($83,632 ) $ (203,712 ) Cumulative Gap / Total Earning Assets (20.33% ) (49.52% ) ( 13.83% ) Total Earning Assets $ 411,382 Note: Table 14 does not incorporate cash flow generated from principal prepayments from the securities and loan portfolios, which then may be reinvested in other interest-earning assets, thus having a more positive impact of lowering the negative gap. (1) Held to maturity and available for sale securities are being shown as one total. Available for sale securities are shown at fair market value and held to maturity securities are shown at amortized cost. (2) Excludes non-accrual loans. 32 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders East Penn Financial Corporation Emmaus, Pennsylvania We have audited the accompanying consolidated balance sheets of East Penn Financial Corporation and subsidiary as of December 31, 2006 and 2005, and the related consolidated statements of income, stockholders’ equity and cash flows for each of the three years in the period ended December 31, 2006. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of East Penn Financial Corporation and subsidiary as of December 31, 2006 and 2005, and the results of their operations and their cash flows for the three years in the period ended December 31, 2006 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the consolidated financial statements, East Penn Financial Corporation and subsidiary changed its method of accounting for stock-based compensation in accordance with Statement of Financial Accounting Standards No. 123(R) on January 1, 2006. /s/ Beard Miller Company LLP Beard Miller Company LLP Allentown, Pennsylvania March 5, 2007 33 East Penn Financial Corporation Consolidated Balance Sheets December 31, 2006 2005 (In Thousands, Except Share Data) Assets Cash and due from banks $ 7,785 $ 10,609 Interest bearing deposits 18 20 Federal funds sold 15,151 - Cash and Cash Equivalents 22,954 10,629 Interest bearing time deposits - 500 Securities available for sale 70,392 74,175 Securities held to maturity, fair value 2006 $0; 2005 $1,124 - 1,038 Mortgage loans held for sale 373 1,077 Loans receivable, net of allowance for loan losses 2006 $3,258; 2005 $3,072 319,542 290,315 Bank premises and equipment, net 9,820 9,320 Investment in restricted stock 2,230 3,115 Investment in life insurance 7,788 7,506 Accrued interest receivable and other assets 6,353 6,554 Total Assets $ 439,452 $ 404,229 Liabilities and Stockholders’ Equity Liabilities Deposits: Non-interest bearing $ 46,110 $ 44,257 Interest-bearing 326,521 280,049 Total Deposits 372,631 324,306 Securities sold under agreements to repurchase 6,749 3,650 Short-term borrowings - 3,923 Long-term debt 24,000 40,000 Junior subordinated debentures 8,248 8,248 Accrued interest payable and other liabilities 2,663 1,261 Total Liabilities 414,291 381,388 Stockholders’ Equity Preferred stock, no par value; authorized shares 16,000,000; none issued - - Common stock, par value $0.625 per share; authorized 40,000,000 shares; issued 2006 6,613,554 shares; 2005 6,612,554 shares; outstanding 2006 6,305,262 shares; 2005 6,304,262 shares 4,134 4,133 Surplus 9,272 9,246 Retained earnings 14,417 12,192 Accumulated other comprehensive loss (812 ) (880 ) Treasury stock, at cost 2006 and 2005 308,292 shares (1,850 ) (1,850 ) Total Stockholders’ Equity 25,161 22,841 Total Liabilities and Stockholders’ Equity $ 439,452 $ 404,229 See notes to consolidated financial statements. 34 East Penn Financial Corporation Consolidated Statements of Income Years Ended December 31, 2006 2005 2004 (In Thousands, Except Share Data) Interest Income Loans receivable, including fees $ 20,112 $ 16,149 $ 12,693 Securities: Taxable 2,394 3,061 3,551 Tax exempt 784 631 524 Other 493 185 80 Total Interest Income 23,783 20,026 16,848 Interest Expense Deposits 8,548 5,251 3,691 Federal funds purchased and securities sold under agreements to repurchase 235 169 83 Long-term debt 1,148 1,291 797 Debentures 544 544 544 Total Interest Expense 10,475 7,255 5,115 Net Interest Income 13,308 12,771 11,733 Provision for Loan Losses 389 420 498 Net Interest Income after Provision for Loan Losses 12,919 12,351 11,235 Other Income Customer service fees 1,579 1,422 967 Mortgage banking activities 177 357 511 Net realized gains on sales of securities available for sale - 135 47 Income from investment in life insurance 282 281 299 Net gain on sale of foreclosed real estate 14 22 61 Net gain on sale of credit card portfolio 302 - - Other 378 294 245 Total Other Income 2,732 2,511 2,130 Other Expenses Salaries and employee benefits 5,989 5,397 4,928 Occupancy 1,126 964 755 Equipment 876 824 729 Other 3,116 3,160 2,681 Total Other Expenses 11,107 10,345 9,093 Income before Income Taxes 4,544 4,517 4,272 Income Tax Expense 933 1,014 1,022 Net Income $ 3,611 $ 3,503 $ 3,250 Earnings per Share Basic $ 0.57 $ 0.56 $ 0.52 Diluted $ 0.57 $ 0.55 $ 0.51 See notes to consolidated financial statements 35 East Penn Financial Corporation Consolidated Statements of Stockholders’ Equity Years Ended December 31, 2006, 2005 and 2004 Common Stock Surplus Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total (In Thousands, Except Share Data) Balance - December 31, 2003 $ 4,130 $ 9,218 $ 7,645 $ 400 $ (1,850 ) $ 19,543 Comprehensive income: Net income - - 3,250 - - 3,250 Change in unrealized gains (losses) on securities available for sale, net of reclassification adjustment and taxes - - - (126 ) - (126 ) Total Comprehensive Income 3,124 Exercise of stock options (1,400 shares) 1 7 - - - 8 Cash dividend of $0.16 per share - - (1,008 ) - - (1,008 ) Balance - December 31, 2004 4,131 9,225 9,887 274 (1,850 ) 21,667 Comprehensive income: Net income - - 3,503 - - 3,503 Change in unrealized gains (losses) on securities available for sale, net of reclassification adjustment and taxes - - - (1,154 ) - (1,154 ) Total Comprehensive Income 2,349 Exercise of stock options (3,702 shares) 2 21 - - - 23 Cash dividend of $0.19 per share - - (1,198 ) - - (1,198 ) Balance - December 31, 2005 4,133 9,246 12,192 (880 ) (1,850 ) 22,841 Comprehensive income: Net income - - 3,611 - - 3,611 Change in unrealized gains (losses) on securities available for sale, net of reclassification adjustment and taxes - - - 68 - 68 Total Comprehensive Income 3,679 Income tax benefit of stock options exercised - 2 - - - 2 Exercise of stock options (1,000 shares) 1 5 - - - 6 Expense of issuing 13,000 options - 19 - - - 19 Cash dividend of $0.22 per share - - (1,386 ) - - (1,386 ) Balance - December 31, 2006 $ 4,134 $ 9,272 $ 14,417 $ (812 ) $ (1,850 ) $ 25,161 See notes to consolidated financial statements 36 East Penn Financial Corporation Consolidated Statements of Cash Flows Years Ended December 31, 2006 2005 2004 (In Thousands) Cash Flows from Operating Activities Net income $ 3,611 $ 3,503 $ 3,250 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 389 420 498 Provision for depreciation 885 811 654 Compensation expense for stock options 19 - - Net amortization of securities premiums and discounts 155 230 308 Net realized gains on sale of foreclosed real estate (14 ) (22 ) (61 ) Net realized gains from sale of available for sale securities 38 (135 ) (47 ) Net realized gains from sale of held to maturity securities (38 ) - - Net realized commission from sale of credit card portfolio (302 ) - - Deferred income taxes (174 ) (85 ) 129 Proceeds from sale of mortgage loans 11,675 27,272 33,620 Net gain on sale of loans (177 ) (357 ) (511 ) Loans originated for sale (10,794 ) (26,846 ) (33,299 ) Earnings on investment in life insurance (282 ) (281 ) (299 ) (Increase) decrease in accrued interest receivable and other assets 316 (293 ) (242 ) Increase (decrease) in accrued interest payable and other liabilities 1,404 376 (101 ) Net Cash Provided by Operating Activities 6,711 4,593 3,899 Cash Flows from Investing Activities (Increase) decrease in interest bearing time deposits 500 (500 ) 200 Purchases of available for sale securities (10,192 ) (6,613 ) (11,174 ) Proceeds from maturities of and principal repayments on available for sale securities 8,749 13,951 20,307 Proceeds from sales of available for sale securities 5,136 4,250 6,840 Proceeds from maturities of and principal repayments on held to maturity securities 39 2 11 Proceeds from sales of held to maturity securities 1,037 - - Proceeds from sale of other real estate owned 41 57 317 Net proceeds from sale of credit card portfolio 1,952 - - Net increase in loans (31,266 ) (52,946 ) (33,716 ) Net (increase) decrease in restricted stock 885 (129 ) (890 ) Purchases of bank premises and equipment (1,385 ) (2,621 ) (1,983 ) Investment in Berkshire Bank (3 ) (287 ) (326 ) Purchase of investment in life insurance - - (1,500 ) Net Cash Used in Investing Activities (24,507 ) (44,836 ) (21,914 ) Cash Flows from Financing Activities Net increase in deposits 48,325 26,041 18,367 Net increase (decrease) in securities sold under agreements to repurchase 3,099 1,301 (2,163 ) Increase (decrease) in short-term borrowings (3,923 ) 923 3,000 Proceeds from long-term debt - 15,000 - Repayment of long-term debt (16,000 ) - - Proceeds from exercise of stock options 6 23 8 Dividends paid (1,386 ) (1,198 ) (1,008 ) Net Cash Provided by Financing Activities 30,121 42,090 18,204 Net Increase in Cash and Cash Equivalents 12,325 1,847 189 Cash and Cash Equivalents - Beginning 10,629 8,782 8,593 Cash and Cash Equivalents - Ending $ 22,954 $ 10,629 $ 8,782 See notes to consolidated financial statements 37 East Penn Financial Corporation Consolidated Statements of Cash Flows Years Ended December 31, 2006 2005 2004 (In Thousands) Supplementary Cash Flow Information Interest paid $ 9,267 $ 6,828 $ 5,170 Federal income taxes paid $ 815 $ 1,150 $ 1,056 Supplemental Schedule of Noncash Investing and Financing Activities Other real estate acquired in settlement of loans $ - $ 42 $ - See notes to consolidated financial statements 38 East Penn Financial Corporation Notes to Consolidated Financial Statements Note 1 - Summary of Significant Accounting Policies Nature of Operations and Basis of Presentation On July1, 2003, East Penn Financial Corporation (the “Company”) completed the reorganization of East Penn Bank (the “Bank”) into the holding company form of ownership. In the reorganization, the Bank became a wholly-owned banking subsidiary of the Company. On July 31, 2003, the Company formed East Penn Statutory Trust (the “Trust”), a Connecticut statutory business trust, for the purpose of issuing $8,000,000 in capital pass-through securities to investors. The consolidated financial statements include the accounts of the Company and its wholly-owned bank subsidiary. The Bank’s wholly-owned subsidiary is East Penn Mortgage Company. All significant intercompany accounts and transactions have been eliminated. In January 2003, the Financial Accounting Standards Board issued FASB Interpretation No.46 (“FIN46”), “Consolidation of Variable Interest Entities, an Interpretation of ARB No.51,” which was revised in December 2003. This Interpretation provides guidance for the consolidation of variable interest entities (VIEs). The Trust qualifies as a variable interest entity under FIN 46. The Trust issued mandatory redeemable preferred securities, “Trust Preferred Securities,” to third party investors and loaned the proceeds to the Company. The Trust holds, as its sole asset, subordinated debentures issued by the Company. FIN 46 required the Company to deconsolidate the Trust from the consolidated financial statements as of March 31, 2004. There has been no restatement of prior periods. The impact of this deconsolidation was to increase junior subordinated debentures by $8,248,000 and reduce the mandatory redeemable capital debentures by $8,000,000, which had represented the Trust Preferred Securities of the Trust. The Company’s equity interest in the Trust subsidiary of $248,000, which had previously been eliminated in the consolidation, is now reported in other assets. For regulatory reporting purposes, the Federal Reserve Board has indicated that the Trust Preferred Securities will continue to qualify as Tier I Capital subject to previously specified limitations, until further notice. If the regulators make a determination that Trust Preferred Securities can no longer be considered in regulatory capital, the securities become callable and the Company may redeem them. The adoption of FIN 46 did not have an impact on the Company’s results of operations or liquidity. The Company provides a variety of financial services, through the Bank, to individuals, small businesses and municipalities through its nine branches located principally in Lehigh County, Pennsylvania. The Bank operates under a state bank charter and provides full banking services. The Bank is subject to regulation by the Pennsylvania Department of Banking and the Federal Deposit Insurance Corporation. The Company is subject to regulation by the Federal Reserve Bank. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 39 East Penn Financial Corporation Notes to Consolidated Financial Statements Note 1 - Summary of Significant Accounting Policies (Continued) Estimates (Continued) Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, the valuation of deferred tax assets, and the determination of other-than-temporary impairment losses. Significant Concentrations of Credit Risk Most of the Company’s activities are with customers located within the Lehigh Valley of Pennsylvania. Note2 discusses the types of securities that the Company invests in. Note 3 discusses the types of lending that the Company engages in. The Company does not have any significant concentrations in any one industry or customer. Although the Company has a diversified loan portfolio, its debtors’ ability to honor their contracts is influenced by the region’s economy. Presentation of Cash Flows For purposes of reporting cash flows, cash and cash equivalents include cash on hand, amounts due from banks, interest bearing demand deposits and federal funds sold. Generally, federal funds are sold and purchased for one-day periods. Securities Securities classified as available for sale are those debt and equity securities that the Company intends to hold for an indefinite period of time but not necessarily to maturity. Any decision to sell a security classified as available for sale would be based on various factors, including significant movement in interest rates, changes in maturity mix of the Company's assets and liabilities, liquidity needs, regulatory capital considerations and other similar factors. Securities available for sale are carried at fair value. Unrealized gains or losses are reported as increases or decreases in other comprehensive income (loss), net of the related deferred tax effect. Realized gains or losses, determined on the basis of the cost of the specific securities sold, are included in earnings. Premiums and discounts are recognized in interest income using the interest method over the terms of the securities. Restricted stock is principally comprised of stock in the Federal Reserve Bank and the Federal Home Loan Bank. Federal law requires a member institution of the Federal Reserve Bank and the Federal Home Loan Bank to hold stock according to a predetermined formula. Also included in restricted stock is Atlantic Central Bankers’ Bank stock, which is the Bank’s main correspondent bank. All restricted stock is recorded at cost. Securities classified as held to maturity are those debt securities the Company has both the intent and ability to hold to maturity regardless of changes in market conditions, liquidity needs or changes in general economic conditions. These securities are carried at cost adjusted for the amortization of premium and accretion of discount, computed by the interest method over their contractual lives. Management determines the appropriate classification of debt securities at the time of purchase and re-evaluates such designation as of each balance sheet date. 40 East Penn Financial Corporation Notes to Consolidated Financial Statements Note 1 - Summary of Significant Accounting Policies (Continued) Securities (Continued) Declines in the fair value of held to maturity and available for sale securities below their cost that are deemed to be other than temporary are reflected in earnings as realized losses. In estimating other-than-temporary impairment losses, management considers (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. Gains and losses on the sale of securities are recorded on the trade date and are determined using the specific identification method. Mortgage Loans Held for Sale Mortgage loans originated and held for sale in the secondary market are carried at the lower of cost or estimated market value in the aggregate. Net unrealized losses are recognized through a valuation allowance by charges to income. During 2004, the Company entered into an agreement with the Federal Home Loan Bank of Pittsburgh to retain servicing on mortgages sold under the FHLB Mortgage Partnership Finance program. Loans Receivable Loans receivable that management has the intent and ability to hold for the foreseeable future or until maturity or payoff are stated at their outstanding unpaid principal balances, net of an allowance for loan losses and any deferred fees or costs. Interest income is accrued on the unpaid principal balance. Loan origination fees, net of certain direct origination costs, are deferred and recognized as an adjustment of the yield (interest income) of the related loans. The Company is generally amortizing these amounts over the contractual life of the loan. The accrual of interest is generally discontinued when the contractual payment of principal or interest has become 90 days past due or management has serious doubts about further collectibility of principal or interest, even though the loan is currently performing. A loan may remain on accrual status if it is in the process of collection and is either guaranteed or well secured. When a loan is placed on nonaccrual status, unpaid interest credited to income in the current year is reversed and unpaid interest accrued in prior years is charged against the allowance for loan losses. Interest received on nonaccrual loans generally is either applied against principal or reported as interest income, according to management’s judgment as to the collectibility of principal. Generally, loans are restored to accrual status when the obligation is brought current, has performed in accordance with the contractual terms for a reasonable period of time and the ultimate collectibility of the total contractual principal and interest is no longer in doubt. Allowance for Loan Losses The allowance for loan losses is established through provisions for loan losses charged against income. Loans deemed to be uncollectible are charged against the allowance for loan losses, and subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is maintained at a level considered adequate to provide for losses that can be reasonably anticipated. Management’s periodic evaluation of the adequacy of the allowance is based on known and inherent risks in the portfolio, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral, composition of the loan portfolio, current economic conditions and other relevant factors. This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. 41 East Penn Financial Corporation Notes to Consolidated Financial Statements Note 1 - Summary of Significant Accounting Policies (Continued) Allowance for Loan Losses (Continued) The allowance consists of specific, general and unallocated components. The specific component relates to loans that are classified as either doubtful, substandard or special mention. For such loans that are also classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan. The general component covers non-classified loans and is based on historical loss experience adjusted for qualitative factors. An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses. The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan by loan basis for commercial, construction and tax exempt loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price or the fair value of the collateral if the loan is collateral dependent. Large groups of smaller balance homogeneous loans are collectively evaluated for impairment. Accordingly, the Company does not separately identify individual consumer, residential and home equity loans for impairment disclosures, unless such loans are the subject to a restructuring agreement. Premises and Equipment Premises and equipment are stated at cost less accumulated depreciation. Depreciation is computed on the straight-line method over the following estimated useful lives of the related assets: Years Land improvements 12 - 15 Building and building improvements 5 - 39.5 Furniture, fixtures and equipment 3 - 7 Computer equipment and software 3 - 5 Foreclosed Assets Foreclosed assets are comprised of property acquired through a foreclosure proceeding or acceptance of a deed-in-lieu of foreclosure and loans classified as in-substance foreclosure. A loan is classified as in-substance foreclosure when the
